--------------------------------------------------------------------------------

EXHIBIT 10.2

 
 
ASSET MANAGEMENT AGREEMENT


by and between
 
PACIFIC ETHANOL, INC.,
 
and
 
PACIFIC ETHANOL HOLDING CO. LLC,
PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC,
PACIFIC ETHANOL STOCKTON, LLC and
PACIFIC ETHANOL MAGIC VALLEY, LLC


 


 
Dated as of June 29, 2010
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
This ASSET MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as
of June 29, 2010 by and between Pacific Ethanol Holding Co. LLC, a Delaware
limited liability company (“Pacific Holding”), Pacific Ethanol Madera LLC, a
Delaware limited liability company (“Madera”), Pacific Ethanol Columbia, LLC, a
Delaware limited liability company (“Boardman”), Pacific Ethanol Stockton, LLC,
a Delaware limited liability company (“Stockton”), and Pacific Ethanol Magic
Valley, LLC, a Delaware limited liability company (“Burley” and, together with
Madera, Boardman and Stockton, an “Owner” and collectively “Owners”), Pacific
Holding as Owner Agent (“Owner Agent”) and Pacific Ethanol, Inc., a Delaware
corporation (“Manager”).  Owners and Manager are each individually referred to
herein as a “Party” and collectively are referred to herein as the “Parties”.
 
RECITALS
 
WHEREAS, Owners have entered into the Credit Agreement (as defined below) to
provide funds for the working capital requirements of Owners and for other
purposes permitted under the Credit Agreement;
 
WHEREAS, as a condition precedent to the obligation of the lenders party to the
Credit Agreement to make loans or other extensions of credit to Owners, Owners
are required to engage Manager to provide certain management services to Owners;
 
WHEREAS, Manager desires to provide such management services.
 
NOW, THEREFORE, for good and adequate consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1   Definitions.  Capitalized terms used in this Agreement but not defined
herein shall have the meanings assigned thereto in the Credit Agreement.  The
following terms shall have the meanings set forth below when used in this
Agreement:
 
“Act of Insolvency” means, with respect to any Person, any of the
following:  (a) commencement by such Person of a voluntary proceeding under any
jurisdiction’s bankruptcy, insolvency or reorganization law; (b) the filing of
an involuntary proceeding against such Person under any jurisdiction’s
bankruptcy, insolvency or reorganization law which is not vacated within 60 days
after such filing; (c) the admission by such Person of the material allegations
of any petition filed against it in any proceeding under any jurisdiction’s
bankruptcy, insolvency or reorganization law; (d) the adjudication of such
Person as bankrupt or insolvent or the winding up or dissolution of such Person;
(e) the making by such Person of a general assignment for the benefit of its
creditors (assignments for a solvent financing excluded); (f) the appointment of
a receiver or an administrator for all or a substantial portion of such Person’s
assets, which receiver or administrator, if appointed without the consent of
such Person, is not discharged within 60 days after its appointment; or (g) the
occurrence of any event analogous to any of the foregoing with respect to such
Person occurring in any jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” of a specified Person means any corporation, partnership, sole
proprietorship or other Person which directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
Person specified.  The term “control” means the ownership, either direct or
indirect, of twenty-five percent (25%) or more of the voting securities (or
comparable equity interests) or other ownership interests of a Person, or the
possession, either direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or any other means whatsoever.
 
“Agreement” means this Asset Management Agreement, including all appendices
hereto, as the same may be modified, supplemented or amended from time to time
in accordance with the provisions hereof.
 
“Allocated Expenses and Asset Management Fee”  means the expenses and fees
included in the line item of the Budget captioned Asset Management Fee.
 
“Asset Management Services” has the meaning assigned to such term in Section
3.1.
 
“Asset Preservation Services” has the meaning assigned to such term in Section
3.2.
 
“Asset Sale Proceeds” in respect of a Facility means the cash proceeds received
from the sale of such Facility net of reasonable attorney’s fees, investment
banking fees, accounting fees and other fees and all taxes applied or estimated
(as determined in good faith by Owner of such Facility) required to be paid or
that become due within the following 12 months as a result of such sale and any
amounts escrowed or deferred (provided that when released such escrowed or
deferred amounts shall be Asset Sale Proceeds when received).
 
“Availability of Funds” means, with respect to any obligation that constitutes
an Allocated Expenses and Asset Management Fee, an Operating Disbursement or a
Direct Reimbursement Expense, that sufficient funds have been provided by Owners
and are available to Manager to pay such obligation.
 
“Boardman Corn Supply Agreement” means the Corn Procurement and Handling
Agreement between Pacific AG. Products, LLC and Boardman dated as of June 29,
2010.
 
“Boardman Ethanol Sales and Marketing Agreement” means the Ethanol Marketing
Agreement, dated as of June 29, 2010, by and between Boardman and Kinergy
Marketing, LLC.
 
“Boardman Facility”  means the Facility owned by Boardman.
 
“Boardman Facility Agreements” means this Agreement, the Boardman Corn Supply
Agreement, the Technology Licensing Agreement to which Boardman is a party, the
Boardman Ethanol Sales and Marketing Agreement, the Boardman WDG Sales and
Marketing Agreement, and such other or additional material agreements entered
into by Boardman with respect to the operation and maintenance of the Boardman
Facility.
 
 
2

--------------------------------------------------------------------------------

 
 
“Boardman WDG Sales and Marketing Agreement” means the Distillers Grains
Marketing Agreement, dated as of June 29, 2010, by and between Boardman and
Pacific Ag Products, LLC.
 
“Budget” means the Budget attached hereto as Appendix E, as amended or modified
from time to time.
 
“Burley Corn Supply Agreement” means the Corn Procurement and Handling Agreement
between Pacific AG. Products, LLC and Burley dated as of June 29, 2010.
 
“Burley Ethanol Sales and Marketing Agreement” means the Ethanol Marketing
Agreement, dated as of June 29, 2010, by and between Burley and Kinergy
Marketing, LLC.
 
“Burley Facility Agreements” means this Agreement, the Burley Corn Supply
Agreement, the Technology Licensing Agreement to which Burley is a party, the
Burley Ethanol Sales and Marketing Agreement, the Burley WDG Sales and Marketing
Agreement, and such other or additional material agreements entered into by
Burley with respect to the operation and maintenance of the Magic Valley
Facility.
 
“Burley WDG Sales and Marketing Agreement” means the Distillers Grains Marketing
Agreement, dated as of June 29, 2010, by and between Burley and Pacific Ag
Products, LLC.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Sacramento, California or New York, New York are required or
authorized to be closed.
 
“Consistent with Past Practices” means consistent with those practices
previously utilized by the Manager with respect to a Facility pursuant to the
Amended and Restated Asset Management Agreement dated as of December 10, 2009,
by and between predecessors of Owners or predecessors of Owner Agent and the
Manager.
 
“Consumables” means all items consumed, or needing regular, periodic replacement
or replenishment by Manager in the performance of services pursuant to this
Agreement, including, but not limited to, chemicals, hand tools, catalysts,
lubricants, rags, oils, filter media, ammonia, additives, anti-corrosion
devices, gases (CO2, O2, halon, etc.), and other expendable materials.
 
“Credit Agreement” means the Credit Agreement, dated June 25, 2010, among
Owners, Owner Agent, each of the Lenders from time to time party thereto, WestLB
AG, New York Branch, as Administrative Agent and Collateral Agent, and Amarillo
National Bank, as accounts bank, as the same may be amended, restated, modified
or otherwise supplemented from time to time.
 
“Delta-T” means Delta-T Corporation.
 
“Direct Reimbursement Expense” means those expenses included in the line items
of the Budget under the category “Asset Management Agreement-Direct
Reimbursement”.
 
 
3

--------------------------------------------------------------------------------

 
 
“EBITDA” means, with respect to an Owner, the earnings of such Owner before
interest, taxes, depreciation and amortization, reorganization adjustments,
financing charges and fees, current month lower cost or market inventory
adjustment, and other lender related expenses calculated in accordance with
Exhibit A.
 
“EBITDA per Gallon of Operating Capacity” of a Facility means the quotient
obtained by dividing EBITDA by Operating Capacity.
 
“Environmental Law” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, legally binding directive or requirement, or any
similar form of decision of or determination by, or any interpretation or
administration of any of the foregoing by a Governmental Authority, relating to
the environment, health or safety as affected by the environment or any
Hazardous Material as now or hereinafter in effect.
 
“Facility” means an ethanol production facility owned by an Owner including (a)
all equipment associated with the operation of such facility and forming part
thereof, (b) the storage space for corn, ethanol and wet distillers grains, (c)
administrative offices and building structures housing facility equipment, (d)
site improvements such as roads, railroad spur lines, barge docks and fencing,
and (e) the Loading/Unloading Facilities and (f) piping, structures and
equipment for the delivery of ethanol and wet distillers grains and for water,
fuel, sewer, waste water discharge and other Consumables required for facility
operation and maintenance.
 
“Facility Agreements” means the Boardman Facility Agreements and the Burley
Facility Agreements.
 
“Facility Manuals” means Facility equipment manuals, system descriptions, system
operating instructions, equipment maintenance instructions and pertinent design
documentation as developed by the construction contractor of the Facility and/or
Delta-T.
 
“Facilities Records” has the meaning assigned to such term in Section 3.11.1 .
 
“Force Majeure Event” has the meaning assigned to such term in Section 15.1.
 
“Governmental Authority” means any United States federal, state, municipal,
local, territorial, or other governmental department, commission, board, bureau,
agency, regulatory authority, instrumentality, judicial or administrative body.
 
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls; (b) any chemicals,
materials or substances which are now or hereafter become defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “pollution,” “pollutants,” “regulated
substances,” or works of similar import, under the Environmental Laws, including
but not limited to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. §1801 et seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic
Substances Control Act, as amended (42 U.S.C. § 7401 et seq.); the Clean Air
Act, as amended (42 U.S.C. § 7401 et seq.); the Federal Water Pollution Control
Act, as amended (33 U.S.C. § 1251 et seq.); or in the regulations promulgated
pursuant to said laws; or (c) any other chemical, material, substance or waste
declared to be hazardous, toxic, or polluting material by any Governmental
Authority, exposure to which is now or hereafter prohibited, limited or
regulated by any Governmental Authority.
 
 
4

--------------------------------------------------------------------------------

 
 
“Law” means any law, statute, act, legislation, bill, enactment, policy, treaty,
international agreement, ordinance, judgment, injunction, award, decree, rule,
regulation, interpretation, determination, requirement, writ or order of any
Governmental Authority.
 
“Liabilities” has the meaning assigned to such term in Section 11.1.
 
“Loading/Unloading Facilities” means the rail spurs, barge and/or truck docks
located at a Facility, and all loading and unloading equipment and facilities
with respect thereto located at such Facility, including, but not limited to,
all conveyors, lifts and elevators used in connection with movement of materials
and  products (including grain and grain products) in and out of the Storage
Silos and other locations at a Facility.
 
“Magic Valley Air Permit” means a final, non-appealable air quality permit
required to operate the Magic Valley Facility at not less than nameplate
capacity.
 
“Magic Valley Facility” means the Facility owned by Burley.
 
“Management Fee” has the meaning assigned to such term in Section 8.1.
 
“Manager” has the meaning assigned to such term in the Preamble.
 
“Manager Account” means a depositary account designated by Manager, from time to
time, which account shall be under the sole dominion and control of Manager and
located in a banking institution designated by Manager.
 
“Manager Indemnified Person” has the meaning assigned to such term in Section
11.2.
 
“Manager Proprietary Property” has the meaning assigned to such term in Section
9.5(a).
 
“NewCo” means New PE Holdco LLC, a Delaware limited liability company and the
indirect owner on the date hereof  of all the equity interests in Owner Agent
and each Owner.
 
“Operating Capacity” means 57,142,857 un-denatured gallons annually in the case
of each of the Magic Valley and the Stockton Facilities and 38,095,238
un-denatured gallons annually in the case of each of the Boardman and Madera
Facilities, plus, in each case, the actual gallons of denaturant used annually
with regard to any Facility not in Cold Shutdown.
 
“Operating Disbursements” means those expenses included in the line items of the
Budget under the category “Operating Disbursements”.
 
“O&M Services” has the meaning assigned to such term in Section 3.3.
 
 
5

--------------------------------------------------------------------------------

 
 
“Owner Agent” has the meaning assigned to such term in the Preamble
 
“Owners” has the meaning assigned to such term in the Preamble.
 
“Owner Indemnified Person” has the meaning assigned to such term in Section
11.1.
 
“Party” has the meaning assigned to such term in the Preamble.
 
“Permits” means all permits, authorizations, registrations, consents, approvals,
waivers, exceptions, variances, orders, judgments, written interpretations,
decrees, licenses, exemptions, publications, filings, notices to and
declarations of or with, or required by, any Governmental Authority, or required
by any Law, and shall include all environmental and operating permits and
licenses that are required for the full use, occupancy, zoning and operation of
each Facility.
 
“Person” means any individual, partnership, corporation, association, business,
trust, government or political subdivision thereof, governmental agency or other
entity.
 
“Prudent Ethanol Practices” means those reasonable practices, methods and acts
that (i) are commonly used in the regions where the Facilities are located to
manage and maintain ethanol production, distribution, equipment and associated
facilities of the size and type that comprise the Facilities safely, reliably,
and efficiently and in compliance with applicable Laws, manufacturers’
warranties and manufacturers’ and licensor’s recommendations and guidelines, and
(ii) in the exercise of reasonable judgment, skill, diligence, foresight and
care are expected of an ethanol plant manager, in order to efficiently
accomplish the desired result consistent with safety standards, applicable Laws,
manufacturers’ warranties and manufacturers’ recommendations, in each case
taking into account whether a Facility is in operation or is in Cold
Shutdown.  Prudent Ethanol Practices does not necessarily mean one particular
practice, method, equipment specifications or standard in all cases, but is
instead intended to encompass a broad range of acceptable practices, methods,
equipment specifications and standards.
 
“Sale Price per Gallon” in respect of a Facility (or the equity interests in
Owner of such Facility) means the quotient obtained by dividing (i) the excess
of (x) Asset Sale Proceeds in respect of such Facility (or such equity
interests) over (y) the pro rata portion of the Loans allocated (on the basis of
relative Operating Capacities) to such Facility by (ii) the Operating Capacity
of such Facility.
 
“Services” means, collectively, the Asset Management Services, the Asset
Preservation Services and the O&M Services and any other services provided by or
on behalf of the Manager with respect to the Facilities in accordance with this
Agreement.
 
“Sponsor Support Agreement” means that certain Amended and Restated Sponsor
Support Agreement, dated as of October 22, 2008, among Owner Agent, Manager and
WestLB AG, New York Branch, as Administrative Agent.
 
“Stockton Completion Obligation” means those actions required to be taken to
cause the Stockton Facility to achieve Final Completion (as defined in the
Pre-Petition Credit Agreement) including receipt of all Permits.
 
 
6

--------------------------------------------------------------------------------

 
 
“Stockton Facility” means the Facility owned by Stockton.
 
“Storage Silos” means Owners’ grain storage silos located at a Facility.
 
“Supplemental Termination Payment” means the product obtained by
multiplying  (i) the difference between (x) 60 and (y) the number of days notice
(fewer than 60) that Manager is given  pursuant to clause (y) of Section 9.4 by
(ii) the quotient of (x) the Management Fee with respect to the relevant
Facility divided by (y) 30.
 
“Technology Licensing Agreement” means (i) each License for Technology between
an Owner of a Facility (other than Madera) and Delta-T, each dated as of
September 6, 2006  and (ii) the License for Technology between Madera and
Delta-T, dated as of September 1, 2005 in each case, as such agreement may from
time to time be amended.
 
“Termination Payment” has the meaning assigned to such term in Section 9.6.1.
 
1.2   Interpretation.  The following interpretations and rules of construction
shall apply to this Agreement:
 
(a)           titles and headings are for convenience only and will not be
deemed part of this Agreement for purposes of interpretation;
 
(b)           unless otherwise stated, references in this Agreement to
“Sections,” “Appendices” or “Articles” refer, respectively, to Sections,
Appendices or Articles of this Agreement;
 
(c)           “including” means “including, but not limited to”, and “include”
or “includes” means “include, without limitation” or “includes, without
limitation”;
 
(d)            “hereunder”, “herein”, “hereto” and “hereof”, when used in this
Agreement, refer to this Agreement as a whole and not to a particular Section or
clause of this Agreement;
 
(e)           in the case of defined terms, the singular includes the plural and
vice versa;
 
(f)           unless otherwise indicated, all accounting terms not specifically
defined shall be construed in accordance with generally accepted accounting
practices in the United States;
 
(g)           unless otherwise indicated, each reference to a particular Law is
a reference to such Law as it may be amended, modified, extended, restated or
supplemented from time to time, as well as to any successor Law thereto;
 
(h)           unless otherwise indicated, references to agreements shall be
deemed to include all subsequent amendments, supplements and other modifications
thereto; and
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           unless otherwise indicated, each reference to any Person shall
include such Person’s successors and permitted assigns.
 
ARTICLE II
 
APPOINTMENT
 
Owners hereby appoint and retain Manager to provide the Services from the date
hereof on the terms and conditions set forth in this Agreement.  Manager hereby
accepts such appointment and agrees to perform the Services in accordance with
the terms and conditions set forth in this Agreement.
 
ARTICLE III
 
RESPONSIBILITIES OF MANAGER
 
3.1   Scope of Asset Management Services.  With respect to each Facility,
commencing on the date hereof, subject to the terms of this Agreement and the
Availability of Funds, Manager shall perform, or cause to be performed, the
following services with respect to such Facility (collectively, the “Asset
Management Services”):
 
3.1.1  Administration of Financing Documents.  Subject to the terms of this
Agreement, Manager shall administer Owners’ compliance with all covenants and
obligations set forth in the Financing Documents.  Manager shall be authorized
to deal directly with the Administrative Agent and the Collateral Agent on
behalf of Owners and to receive notifications from the Administrative Agent and
the Collateral Agent pursuant to the Financing Documents.  Manager shall
reasonably cooperate with the Administrative Agent, the Collateral Agent and the
Consultants.  Manager shall not cause any Owner to contravene such Owner’s
obligations under the Financing Documents. The parties to this Agreement hereby
agree that the terms of this Agreement shall not vary or amend the obligations
of any Owner under any Financing Document to which such Owner is a party or
subject Manager to any obligations under the Financing Documents.
 
3.1.2  Billing and Collection of Revenues.  Manager shall implement and maintain
billing and collection procedures in respect of all accounts receivable and
other amounts due Owners.
 
3.1.3  Bank Accounts and Disbursement of Funds.  Manager shall establish and/or
maintain on behalf of and in the name of the applicable Owner one or more bank
accounts as may be required by the applicable Owner or the Financing
Documents.  Subject to availability of adequate funds in such accounts, Manager
shall withdraw from such accounts such funds as may be necessary  to pay such
Owner’s Operating Disbursements and Direct Reimbursement Expenses in accordance
with the Budget.
 
3.1.4  Accounting and Documentation.  Manager shall provide full bookkeeping,
accounting (including tax accounting), and record keeping services to Owners as
required from time to time by Owners and the Financing Documents.
 
 
 
8

--------------------------------------------------------------------------------

 
 
3.1.5  Insurance.  Manager shall implement Owners’ insurance programs, including
procuring and maintaining any and all insurance required to be maintained by
Owners under the Financing Documents.  Manager also shall be responsible for
administering all claims, arranging for all payments, and making all collections
on behalf of Owners under insurance policies covering Owners.
 
3.1.6  Licenses and Permits.  Manager shall monitor and use commercially
reasonable efforts to assist each Owner with its respective obligations to
maintain compliance with any required permits, licenses and governmental
approvals required and obtained by or for an Owner in connection with the
ownership or operation of its Facility.  Manager shall, upon request by any
Owner, prepare or cause the preparation of any application, filing or notice
related thereto, shall cause such materials to be submitted to, and shall
represent Owner in contacts with, the appropriate governmental agency, and shall
perform all ministerial or administrative acts necessary for timely issuance and
the continued effectiveness thereof.  Copies of all permits, licenses and
governmental approvals obtained by or for an Owner pursuant hereto shall be
maintained by Manager at its offices and at the respective Facility sites.
 
3.1.7  Public Relations.  Manager shall coordinate all public and community
relations matters of Owners with respect to the Facilities as directed by Owner
Agent.  Notwithstanding the foregoing, the Manager shall not issue (nor have any
obligation to issue) any press release regarding an Owner or a Facility without
the prior written consent of such Owner.
 
3.1.8  Reports and Budgets.  Manager shall prepare and distribute, or cause to
be prepared and distributed, all financial or other reports, budgets (including
the Budget), estimates, tax returns and other information required to be
prepared and distributed by Owners pursuant to the Financing Documents.
 
3.1.9  Dispute Resolution.  Subject to the directions of Owner Agent, Manager
shall manage any litigation, arbitration, or other proceedings involving any
Facility (except any litigation, arbitration, or other proceedings involving
Manager).  Manager shall obtain Owner Agent’s written approval prior to
commencing any litigation, arbitration or other proceeding on behalf of an Owner
and Manager shall periodically advise Owner Agent on the status of each
litigation, arbitration and other proceeding involving any Facility.  In
addition, notwithstanding the foregoing, except as otherwise authorized by Owner
Agent, Manager shall not settle any claim brought by or against an Owner without
the prior written approval of Owner Agent.
 
3.1.10  Materials.  Manager shall provide all materials necessary for the
performance of the Asset Management Services and shall provide appropriate
office space for its personnel performing the Asset Management Services.
 
3.1.11  Sale of Facilities.  Manager shall use commercially reasonable efforts
to assist Owners with the sale of the Facilities.
 
3.1.12  Offices.  Manager shall maintain the principal office of each Owner and
arrange for the provision of cleaning, security and other necessary services
with respect to each such office and to each Facility.
 
 
9

--------------------------------------------------------------------------------

 
 
3.1.13  Consultation.  Manager shall consult with Owner Agent on all aspects of
the preservation, operation and maintenance of each Facility, at such places and
times as Owner Agent may reasonably request.
 
3.1.14  Other.  Manager shall use commercially reasonable efforts to provide any
other assistance or services reasonably requested by Owners that are consistent
with the foregoing services and necessary for, or materially beneficial to, the
management or administration of the Facilities including the services set forth
in Appendix A-1.
 
3.2   Scope of Asset Preservation Services.  With respect to each Facility that
is in Cold Shutdown, subject to the terms of this Agreement and the Availability
of Funds, Manager shall perform, or cause to be performed, the following
services with respect to such Facility (collectively, the “Asset Preservation
Services”):
 
3.2.1  Layup Services.  Manager will take all commercially reasonable steps to
ensure that site security measures, equipment preservation and general site
maintenance is conducted in order to support a cost effective return of each
Facility to operational status once schedules therefor are established by Owners
and communicated to Manager.  Manager shall:
 
(a)           be in complete charge of, and have care and custody over,
each  Facility;
 
(b)           perform, or cause to be performed on behalf of Owners, all
maintenance of each Facility Consistent with Past Practice; and
 
(c)           perform periodic  inspections Consistent with Past Practice.
 
3.2.2  Waste Management.  Subject to Environmental Laws and any permits
maintained with respect to each Facility by its Owner or Manager, Manager shall
be responsible for the onsite management of all wastes generated by or used in
the preservation of each Facility.
 
3.2.3  Other.  Manager shall use commercially reasonable efforts to provide any
other assistance or services reasonably requested by Owners that are consistent
with the foregoing services, Consistent with Past Practices and necessary for,
or materially beneficial to, the preservation of the Facilities including the
services set forth in Appendix A-1.
 
3.3   Scope of O&M Services.  With respect to each Facility that is not in Cold
Shutdown, commencing on the date hereof and subject to the terms of this
Agreement, the Availability of Funds and Consistent with Past Practices, Manager
shall perform, or cause to be performed, the following services (collectively,
the “O&M Services”):
 
3.3.1  Operations and Maintenance.  Manager shall operate and maintain each such
Facility.  Manager shall:
 
(a)           perform, or cause to be performed on behalf of such Facility, all
operations and maintenance of such Facility;
 
(b)           supply, or cause to be supplied, all goods and materials,
including spare parts, required to operate and maintain such Facility;
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           maintain, control and store such Facility’s equipment and spare
parts inventory;
 
(d)           perform periodic inspections; and
 
(e)           coordinate compliance by Owner with the applicable Facility
Agreements.
 
3.3.2  Waste Management.  Subject to Environmental Laws and any permits
maintained with respect to such Facility by Owner of such Facility or Manager,
Manager shall be responsible for the onsite management of all wastes generated
by or used in the operation or maintenance of such Facility.
 
3.3.3  Other.  Manager shall use commercially reasonable efforts to provide any
other assistance or services reasonably requested by Owner of such Facility,
that are consistent with the foregoing services and necessary for, or materially
beneficial to, the operations and maintenance of such Facility, respectively,
including the services set forth in Appendix A-2.
 
3.4   Subcontracts.  Manager shall not enter into any subcontract for the
services described herein without the prior written consent of Owner Agent;
provided that Manager shall be permitted to subcontract certain of the Services
relating to the maintenance and operation of the Facilities to Affiliates of
Manager (other than Owners) Consistent with Past Practices (it being understood
that Manager shall remain primarily liable for any services performed by any
subcontractor).
 
3.5   Standards for Performance of the Asset Management Services. Manager shall
perform the Asset Management Services in a prudent, businesslike and efficient
manner in accordance with (i) all applicable Laws (including Environmental Laws)
and Permits, (ii) the applicable terms and conditions of the Financing Documents
and (iii) this Agreement.
 
3.6   Standards for Performance of the Asset Preservation Services and the O&M
Services.  Subject to Availability of Funds and Consistent with Past Practices,
Manager shall perform the Asset Preservation Services and the O&M Services in
accordance with (i) the Facility Manuals, (ii) all applicable Laws (including
Environmental Laws) and Permits, (iii) Prudent Ethanol Practices, (iv) the
applicable Facility Agreements and (v) this Agreement.  Manager shall obtain and
maintain in effect all licenses and permits required to allow Manager to do
business or perform its services hereunder in the jurisdictions where such
services are to be performed except where the failure to do so shall not
adversely affect Manager’s ability to perform its obligations under this
Agreement.
 
3.7   Personnel Standards.
 
(a)  Manager shall provide and make available as necessary, in accordance with
the requirements of this Agreement, all labor and professional, supervisory and
managerial personnel as are required to perform its services hereunder in
accordance with the terms hereof.  Such personnel shall be qualified and
experienced in the duties to which they are assigned and shall be the employees
of Manager or its Affiliates, and their working hours, rates of compensation and
all other matters relating to their employment shall be determined solely by
Manager.  Manager shall retain sole authority, control and responsibility with
respect to its employment policy in connection with the performance of its
obligations hereunder.  A preliminary listing of personnel that Manager
anticipates will be necessary to operate, preserve  and/or maintain each
Facility in its current state of operation or Cold Shutdown as applicable as
such state may change from time to time, including function, the number of such
positions and the date by which such personnel should be hired, is set forth in
Appendix B, it being understood that such listing is non-binding and shall be
revised from time to time by Manager in consultation with Owner Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)  Upon the written request of Owner Agent, Manager shall remove from each
site and each Facility workforce, any employee or subcontractor.
 
3.8   Training.  Manager shall maintain regular training procedures approved by
Owner Agent in the exercise of its reasonable judgment and discretion.  Such
procedures shall be adequate to keep Manager’s personnel informed and
knowledgeable regarding the operation and maintenance of each Facility.
 
3.9   Additional Obligations of Manager.  Anything contained herein to the
contrary notwithstanding and without regard to Availability of Funds, Manager
shall (i) take all actions as may be necessary to cause the Stockton Facility to
satisfy the Stockton Completion Obligation and (ii) perform its obligations
under Section 2.01(b) of the Sponsor Support Agreement to cause the Magic Valley
Facility to obtain the Magic Valley Air Permit. This Section 3.9 shall not be
deemed to make Manager a party to the Facility Agreements (other than this
Agreement) or to impose any obligations on Manager under the Facility Agreements
(other than this Agreement).
 
3.10   Licenses and Permits.  Manager has reviewed and shall continue to review
all Laws and regulations containing or establishing compliance requirements in
connection with the operation and maintenance of each Facility and applicable to
Manager in connection with its obligations under this Agreement, and assist
Owners in securing and complying with, as appropriate, all Permits necessary for
the operation and maintenance of each Facility (and renewals or replacements of
the same), including those relating to Facility operation, waste water and sewer
use and treatment, chemical and other waste including Hazardous Materials;
provided, however, that all such permits, licenses and approvals relating to
Hazardous Materials shall be in the name of Owners except for any individual
licenses or permits required under Section 3.6.  Manager shall also initiate and
maintain precautions and procedures necessary to comply with applicable
provisions of all such Laws (including Environmental Laws), including those
related to prevention of injury to persons or damage to property at each
Facility.
 
3.11   Records and Reports; Other Material Information
 
3.11.1  Records and Reports.  Manager shall prepare and maintain logs, records
and reports documenting the operation and maintenance of each Facility including
all information and reports required by applicable Laws or beneficial for proper
operation and maintenance of each Facility in accordance with Prudent Ethanol
Practices.  Manager shall also prepare reports and data related to the
maintenance of Hazardous Materials onsite at each Facility in a manner complying
with applicable Environmental Laws, and shall maintain current revisions of the
drawings, specifications, lists, clarifications and other materials provided to
Manager by Owners, construction contractors and/or Delta-T.  Copies of all such
reports that may be submitted to any Governmental Authority by Manager shall be
transmitted to Owner Agent. All such reports and other documents specified in
this Section 3.11.1 are referred to as the “Facilities Records”
 
 
 
12

--------------------------------------------------------------------------------

 
 
3.11.2  Other Material Information.  Manager shall promptly submit to Owner
Agent any material information that it or any of its Affiliates may have
concerning new or significant developments relating to any Facility and, upon
Owner Agent’s reasonable request, shall promptly submit any other information
that it or any of its Affiliates may have concerning any Facility or the
services performed by Manager hereunder.
 
3.12   No Liens or Encumbrances.  Manager shall keep and maintain each Facility
free and clear of all liens and encumbrances resulting from the action of
Manager or work done at the request of or by Manager.
 
3.13   Emergency Action.  In the event of an emergency affecting the safety or
protection of Persons or endangering a Facility or property located at a
Facility, Manager shall promptly notify Owner Agent and, take prompt action to
attempt to prevent any damage, injury or loss resulting from such emergency.
 
3.14   Scope; Manager Authority.  On at least 60 days prior written notice,
Owner Agent may revoke or rescind all or any material part of the authority
granted to Manager or materially reduce or materially restrict the scope of the
Services.
 
3.15   Retention of Control by Owners.  Notwithstanding anything in this
Agreement to the contrary, Owners and Manager expressly acknowledge and agree
that:  (a) this Agreement does not convey ownership or control over the
Facilities from Owners to the Manager; and (b)  Owners retain ultimate
decision-making authority with respect to the Facilities, including ultimate
decision-making authority relating to the operation of, and sale of products
produced by, the Facilities.
 
3.16   Limitations on Performance.  Notwithstanding anything herein to the
contrary, none of the following shall result in a breach of Manager’s
obligations under this Agreement to the extent such breach is caused
by:  (i) lack of Availability of Funds, (ii)  Force Majeure Events or (iii) any
failure by Owners to perform their respective obligations under this Agreement.
 
3.17   Deficiency of Funds.  If funds shall not be sufficient to make applicable
disbursements for Operating Disbursements or Direct Reimbursement Expenses,
Manager shall promptly notify Owner Agent and Owner Agent shall promptly provide
the required funds, subject to the terms of this Agreement.  Manager, in its
sole discretion,  may elect (but shall not be obligated), to advance any such
funds for the account of Owners, and Owner Agent shall promptly reimburse
Manager for any such advances properly made by Manager in accordance with the
terms of this Agreement.  Manager shall use commercially reasonable efforts to
keep Owner Agent advised as to projected cash deficits so as to permit the
orderly funding thereof by Owner Agent.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
ITEMS TO BE FURNISHED BY OWNERS
 
4.1   General.  Owners shall furnish to Manager, at Owners’ expense, the
information, services, materials and other items described in this Article
IV.  All such items shall be made available at such times and in such manner as
may be reasonably required for the expeditious and orderly performance of the
Services by Manager.
 
4.2   Information.  Owners shall provide copies of the Facility Agreements and
the Facility Manuals to Manager as well as technical, operational and other
Facility information reasonably available to Owners or in Owners’ possession and
necessary for the performance of the Services.  Subject to the standards of
performance set forth in Article III, Manager shall be entitled to rely upon
such information in the performance of the Services.
 
4.3   Corn, Fuel and Other Materials.  During the period in which Manager is
required to provide O&M Services to a Facility, Owner of such Facility shall be
responsible for furnishing and delivering to such Facility: (a) corn, (b) water,
(c) natural gas, (d) electricity, (e) denaturant, and (f) any other materials
necessary for the operation of such Facility, in each case, in sufficient
quantities to produce ethanol and wet distillers grains in accordance with the
Boardman Ethanol Sales and Marketing Agreement and the Boardman WDG Sales and
Marketing Agreement or the Burley Ethanol Sales and Marketing Agreement and the
Burley WDG Sales and Marketing Agreement, as applicable.
 
4.4   Cold Shutdown or Start Up of a Facility.  From time to time, upon not less
than 60 days notice to Manager, Owner Agent or Owner of a Facility may elect to
recommence operations of such Facility that is then in Cold Shutdown or to place
such Facility in Cold Shutdown.  Within 10 days of receipt of any such notice,
Manager shall provide Owner’s Agent and Owner of such Facility with a budget for
any costs to be incurred with such recommencing operation or Cold
Shutdown.  Upon agreement of Manager, Owner Agent and Owner of such Facility
with respect to such budget, and the concurrence therewith by the Administrative
Agent, Manager shall recommence operations or place such Facility in Cold
Shutdown, as applicable.  Recommencing operation of a Facility or placing a
Facility in Cold Shutdown shall be done in accordance with Prudent Ethanol
Practices.
 
ARTICLE V
 
DEVELOPMENT PROJECTS;  FACILITY SERVICES
 
5.1   Development Projects. If, during the term of this Agreement, Manager
intends to develop or pursue any business opportunity that involves or promotes
any Facility assets, properties located adjacent to the Facilities or products
produced at the Facilities, then Manager shall notify Owners of such
opportunity, including providing reasonable detail thereof (following Owners’
execution of a reasonable and customary confidentiality and non-intervention
agreement, if required by Manager), and Manager agrees to negotiate, in good
faith, Owners participating in such business opportunity on terms mutually
acceptable to the parties.  Notwithstanding the foregoing, Manager (i) shall not
be under any obligation to include any Owner in any transaction regarding any
such opportunities and Owners shall have no right to participate in any such
transaction, (ii) shall be free to pursue and engage in such opportunity with
any or no party as Manager shall in its sole and absolute discretion deem
appropriate, (iii) shall be free to negotiate concurrently with third parties
regarding such opportunity and (iv) may cease discussions with Owners regarding
any such opportunity at any time and in Manager’s sole discretion.
 
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
REPORTING AND PERSONNEL
 
6.1   Accounts and Reports.  Manager shall furnish or cause to be furnished to
Owner Agent (i) the reports required to be delivered to the Administrative Agent
pursuant to the Financing Documents and (ii) the following reports and
information:
 
6.1.1  CS Reports.  (a) With respect to each Facility that is in Cold Shutdown,
as soon as available and in any event within 25 days following the end of each
calendar month, Manager shall submit to Owner Agent a summary report in the form
attached hereto as Appendix C, which report shall include, with respect to each
Facility, a numerical and narrative assessment in respect of such month of (i)
the Facility’s compliance with each category in the Budget, (ii) plant
availability, (iii) cash receipts and disbursements including balances in the
Accounts, (iv) major maintenance activity, (v) material casualty losses (whether
or not covered by insurance), (vi) disputes with any contractor, materialman,
supplier or other Person and any related claims against any Owner,
(vii) compliance with governmental permits, and (viii) a comparison of figures
to corresponding figures provided in the prior month.
 
(b)  With respect to each Facility that is in Cold Shutdown, as soon as
practicable and in any event within 25 days following the end of each calendar
quarter, Manager shall submit to Owner Agent a summary report containing the
information required to be provided pursuant to Section 6.1.1(a) for the quarter
then ended.
 
6.1.2  Operating Reports.  With respect to each Facility that is not in Cold
Shutdown, as soon as available and in any event within 25 days following the end
of each calendar month, Manager shall submit to Boardman a summary report in the
form attached hereto as Appendix D, which report shall include, with respect to
Boardman, a numerical and narrative assessment in respect of such month of (i)
Boardman’s compliance with each category in the Budget, (ii) ethanol and WDG
production and delivery, (iii) corn deliveries and use, (iv) plant availability,
(v) cash receipts and disbursements including balances in the Accounts,
(vi) major maintenance activity, (vii) material casualty losses (whether or not
covered by insurance), (viii) disputes with any contractor, materialman,
supplier or other Person and any related claims against Boardman,
(ix) compliance with governmental permits, and (x) a comparison of figures to
corresponding figures provided in the prior month.
 
6.1.3  Manager Report.  As soon as available and in any event within ten (10)
days after the filing thereof, Manager shall submit to Owner Agent and the
Administrative Agent copies of all reports filed by Manger or any Affiliate with
the Securities and Exchange Commission and any communications or information
provided by Manager to its shareholders or by Kinergy Marketing LLC to its
working capital lenders (except daily borrowing base reports).  Each report
shall be certified as complete and correct by an Authorized Officer of Manager.
 
6.1.4  Other Information.  Any other information concerning the Services, Owners
or the Facilities or reasonably requested by Owner Agent regarding any Facility
or the Services.
 
 
 
15

--------------------------------------------------------------------------------

 
 
6.2   Budget. The Budget sets forth the budgeted amounts for all Operating
Disbursements and Direct Reimbursement Expenses and for Allocated Expenses and
Asset Management Fee.  Manager shall promptly notify Owner Agent of any actual
or anticipated variance from the amounts budgeted for Operating Disbursements
and Direct Reimbursement Expenses, the reasons therefor and Manager’s
recommendations with respect thereto. Each Owner shall be responsible for (but
shall not be obligated to fund) all Operating Disbursements and Direct
Reimbursement Expenses in respect of its Facility; provided that any failure by
an Owner to provide such funding shall relieve Manager of any obligation
hereunder for which there is no Availability of Funds.  Each Owner agrees to pay
Manager the Management Fee in respect of its Facility; provided that, except as
expressly set forth herein, any such failure to fund shall relieve Manager of
its obligations hereunder. Manager agrees that the amount of Allocated Expenses
and Asset Management Fee is fixed and that any increase or decrease in the costs
underlying such Allocated Expenses and Asset Management Fee shall be solely for
the account of the Manager and shall not result in any increase or decrease in
the amount of the Management Fee.
 
6.3   Manager Representative.  Manager has appointed a representative (a
“Manager Representative”) authorized and empowered to act for and on behalf of
Manager on all matters concerning this Agreement and the Services with respect
to a Facility.  The appointment of any Manager Representative shall be subject
to the reasonable approval of Owner Agent.  Such appointment shall remain in
full force and effect until such Manager Representative is replaced by Manager
with the reasonable approval of Owner Agent.  At any time, a Manager
Representative may act through or be represented by one or more individuals
appointed by Manager.
 
ARTICLE VII
 
LIMITATIONS ON AUTHORITY
 
Notwithstanding any provision in this Agreement to the contrary, unless
otherwise approved in writing in advance by Owner Agent, Manager shall not (and
shall not permit any of its agents or representatives to):
 
(a)           sell, lease, pledge, mortgage, encumber, convey, or make any
license, exchange or other transfer or disposition of any property or assets of
an Owner (other than products produced by an Owner for sale in the ordinary
course of business), including any property or assets purchased by Manager
hereunder;
 
(b)           make, enter into, execute, amend, terminate, modify or supplement
any contract or agreement (including any labor or collective bargaining
agreement) on behalf of or in the name of  an Owner;
 
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           make any expenditure or acquire any equipment, materials, assets
or other items, except in substantial conformity with the Budget, or consent or
agree to do any of the foregoing; provided, that in the event of an emergency
affecting the safety or protection of Persons or endangering a Facility or
property located at a Facility, Manager, without approval from Owner Agent,
shall be authorized to take all reasonable actions to prevent damage, injury or
loss;
 
(d)           settle, compromise, assign, pledge, transfer, release or consent
to the compromise, assignment, pledge, transfer or release of, any claim, suit,
debt, demand or judgment against or due by, Owners, or submit any such claim,
dispute or controversy or arbitration or judicial process, or stipulate in
respect thereof to a judgment, or consent to the same; or
 
(e)           engage in any other transaction on behalf of Owners not permitted
under this Agreement.
 
ARTICLE VIII
 
COMPENSATION AND REIMBURSEMENT
 
8.1   Management Fee; Reimbursement.  As compensation to Manager for the
performance of the Services in respect of a Facility, Owner of such Facility
shall pay Manager a monthly management fee equal to (i) $75,000 for each
calendar month during which a Facility is not in Cold Shutdown, and (ii) $40,000
for each calendar month during which a Facility is in Cold Shutdown (the
“Management Fee”), payable in advance  in equal semi-monthly installments on the
1st and 11th Business Days of each month by deposit into the Manager Account
(and pro rated for partial calendar months) commencing on the date hereof and
continuing for the term of this Agreement with respect to such Facility.
 
In addition to the foregoing compensation, during any six-month period (measured
on September 30 and March 31 of each year commencing March 31, 2011) in which
any Facility shall have EBITDA Per Gallon of Operating Capacity of $.20 or
greater, Owner of such Facility shall pay to Manager a performance bonus equal
to the product of 3% of the amount by which annualized EBITDA Per Gallon of
Operating Capacity exceeds $.20 multiplied by the number of gallons of ethanol
produced at such Facility during such period; provided that (i) no performance
bonus shall be paid at any time when a Default on Event of Default under the
Credit Agreement as a result of Borrower’s failure to pay any amounts then due
and owing shall exist and be continuing; (ii) such performance bonus shall be
capped at $2.2 million for each semi-annual period; and (iii) the annual
performance bonus shall be reduced by 25% if all Facilities then operating do
not operate at a minimum average yield of 2.70 gallons of denatured ethanol per
bushel of corn.
 
An example of this computation is set forth in Exhibit B.
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
8.2   Sale Incentive Fee.  Upon the sale of all or substantially all the assets
of a Facility or all of the equity interests in an Owner of a Facility, in each
case to a third party, Manager shall receive an Incentive Fee with respect to
such sale, as set forth below:
 
“Tier”
 
Sale Price
per Gallon
 
 
Incentive Fee
         
Tier I
 
$.60 or less
 
0
         
Tier II
 
Above $.60 up to and including $.70
 
The excess of Sale Price Per Gallon over $.60, to and including the lesser of
the Sale Price Per Gallon and $.70, multiplied by the Operating Capacity of the
Facility (in gallons), multiplied by 0.5%; plus
         
Tier III
 
Above $.70 up to and including $.80
 
If the Sale Price Per Gallon exceeds $.70, the excess of the Sale Price Per
Gallon over $.70, to and including the lesser of the Sale Price Per Gallon and
$.80, multiplied by the Operating Capacity of the Facility (in gallons),
multiplied by 1.0%; plus
         
Tier IV
 
Above $.80
 
If the Sale Price Per Gallon exceeds $.80, the excess of the Sale Price Per
Gallon over $.80, multiplied by the Operating Capacity of the Facility (in
gallons), multiplied by 1.5%.

 
 
An example of this computation is set forth in Exhibit C.
 
8.3   Lien Waivers.  In connection with any payment of the Management Fee,
Manager shall provide such releases or waivers of mechanics or other liens as
any Owner may require.
 
ARTICLE IX
 
TERM
 
9.1   Term.  This Agreement shall be effective on the date hereof and, unless
earlier terminated in accordance with its terms, shall continue in effect until
and including the six-month anniversary of the date of this Agreement; provided,
that Owner Agent may extend this Agreement for additional six-month periods, in
each case by written notice to Manager (“Owner Agent Notice”) delivered not less
than 60 days prior to the end of the original or renewal term, provided further
that this Agreement shall nonetheless terminate if Manager rejects such
extension in a written notice delivered to Owner Agent not more than 10 days
after receipt of the Owner Agent Notice.  Notwithstanding anything to the
contrary contained herein, the obligations set forth in Section 3.9 hereof shall
survive the termination or expiration of this Agreement; provided, that (i)
following the termination of this Agreement with respect to the Magic Valley
Facility by Burley pursuant to Section 9.4, the total liability of Manager with
respect to such obligations relating to the Magic Valley Facility hereunder and
under Section 2.01(b) of the Sponsor Support Agreement shall not exceed the
reasonable cost of performing such obligations as estimated by the Independent
Engineer plus fifteen percent (15%) of such estimate and (ii) such obligations
relating to the Stockton Facility shall survive only to the extent that Stockton
pays to Manager any amounts required to perform such obligations constituting
Operating Disbursements or Direct Reimbursement Expenses.
 
 
 
18

--------------------------------------------------------------------------------

 
 
9.2   Termination by Manager.  Manager may terminate this Agreement with respect
to a Facility by written notice to Owner of such Facility, upon the occurrence
of any of the following events:
 
(a)           the failure by such Owner to pay the Management Fee required to be
paid to Manager hereunder within 10 days after the date such payment is required
to be made with respect to the first such failure and within 5 days after the
date such payment is required to be made with respect to any subsequent such
failure;
 
(b)           the failure by such Owner to make any other payment, deposit or
transfer required to be paid to Manager hereunder within 15 Business Days after
the date such payment, deposit or transfer is required to be made;
 
(c)           the failure of any statement, representation or warranty made by
such Owner in this Agreement to have been correct in any material respect when
made if such failure could reasonably be expected to have a material adverse
effect on such Owner’s ability to perform its obligations under this Agreement;
or
 
(d)           the failure of such Owner to perform any of its material
obligations under this Agreement (other than with respect to the payment of
money) and such failure continues for 30 days after receipt of written notice
from Manager of such failure; provided, that such 30-day period shall be
extended for up to an aggregate of 90 days so long as such Owner is diligently
attempting to cure such failure.
 
9.3   Termination by Owners.  Each Owner may terminate this Agreement with
respect to its Facility by written notice to Manager, upon the occurrence of any
of the following events, provided, that no such notice shall be required for a
termination pursuant to clause (c) of this Section 9.3:
 
(a)           the failure by Manager to make any payment, deposit or transfer
required hereunder within 15  Business Days after the date such payment, deposit
or transfer is required to be made;
 
(b)           the failure of any statement, representation or warranty made by
Manager in this Agreement to have been correct in any material respect when made
if such failure could reasonably be expected to have a material adverse effect
on Manager’s ability to perform its obligations under this Agreement;
 
(c)           the occurrence of an Act of Insolvency with respect to Manager; or
 
(e)           the failure of Manager to perform any of its material obligations
under this Agreement and such failure continues for 30 days after receipt of
written notice from such Owner of such failure; provided, that such 30-day
period shall be extended for up to an aggregate of 90 days so long as Manager is
diligently attempting to cure such failure.
 
 
 
19

--------------------------------------------------------------------------------

 
 
9.4   Termination for Convenience.  Each Owner may terminate this Agreement with
respect to its Facility for any reason upon (x) sixty (60) days prior written
notice to Manager  or (y) less than 60 days prior written notice to Manager if
such Owner shall pay the Supplemental Termination Payment. Manager may terminate
this Agreement with respect to the Facilities for any reason upon sixty
(60) days prior written notice to Owner Agent.
 
9.5   Facility Condition at End of Term; Successor Manager.
 
(a)           Upon expiration or termination of this Agreement with respect to a
Facility, Manager shall remove its personnel from such Facility. Manager shall
leave such Facility in as good condition as at the date hereof subject to (i)
normal wear and tear, (ii) if a Facility has suffered damages covered by
insurance, the availability to Manager of the proceeds of such insurance and
(iii) changes in condition resulting from Force Majeure Events; provided that
Manager is otherwise in compliance with its obligations under this
Agreement.  All special tools, improvements, inventory of supplies, spare parts,
safety equipment (in each case as obtained by or provided by Manager and paid
for by Owners during the term of this Agreement), Facilities Records, and any
other items furnished under this Agreement will be left at the Facility and will
remain the property of Owner without additional charge.  Owners shall also have
the right, in their sole discretion, to directly assume and become liable for
any contracts or obligations that Manager may have undertaken with third parties
principally in connection with the Services. Manager shall execute all documents
and take all other reasonable steps requested by Owner that may be required to
assign to and vest in Owner all rights and obligations, benefits, interests and
title in connection with such contracts or obligations. Notwithstanding the
foregoing, Manager, at all times, shall be deemed the owner of and shall be
permitted to retain or remove all trademarks, logos, trade names and similar
proprietary rights of Manager and its Affiliates (“Manager Proprietary
Property”) and shall disable all connections to Manager’s ERP System servicing
the Facilities (provided that Manager shall provide hard copies of financial,
operational and other information relating principally to the Facilities as
reasonably requested by Owners).
 
(b)           Upon expiration or termination of this Agreement with respect to a
Facility, Manager shall, at the request and expense of Owner of such Facility,
assist such Owner in arranging for the future performance of the Services by
such Owner or the successor to Manager (the “Successor Manager”), provided that
Manager shall provide such assistance at no charge to such Owner if the
Agreement is terminated pursuant to Section 9.3.  Manager shall provide such
Owner and the Successor Manager full access to such Facility and to all relevant
information, data and records relating thereto reasonably required for taking
over the performance of Services for such Facility.
 
(c)           Promptly after expiration or termination of this Agreement with
respect to a Facility, Manager shall deliver to Owner of such Facility or (if so
required by such Owner by notice to Manager) to the Successor Manager all
property in its possession or under its control owned by such Owner or leased or
licensed to such Owner.
 
(d)           The parties agree that Manager has granted each Owner and Owner’s
Agent a license to use the name “Pacific Ethanol”.  Upon expiration or
termination of this Agreement, each Owner and Owner Agent as promptly as
practicable shall cease using the name Pacific Ethanol and shall change its name
to delete any reference to Pacific Ethanol, it being understood that Owner and
Owner’s Agent may use existing letterhead and similar supplies for a period not
to exceed 30 days.
 
 
20

--------------------------------------------------------------------------------

 
 
9.6   Termination Payment; Manager Payment
 
9.6.1  Termination Payment.  Promptly after the date of any termination, Manager
shall be paid on a pro rata basis (i) the Management Fee earned through the date
of termination but not paid (the “Termination Payment”), (ii) if such
termination is pursuant clause (y) of Section 9.4 the Supplemental Termination
Payment and (iii) all other payments that it is entitled to under this Agreement
for the period through the date of termination.  Except for the Termination
Payment, the Supplemental Termination Payment, if applicable, and such other
payments, Owners shall not be liable for any costs incident to termination.
 
9.6.2  Manager Payment.  Subject to Article XII, in the event of a termination
of this Agreement by an Owner under Section 9.3 which results from the action or
omission of Manager, such Owner shall be entitled to recover from Manager any
damages, costs, fines or penalties such Owner suffers or incurs as a result of
any such termination, including the reasonable costs of mobilizing and training
a successor Manager, and such Owner hereby releases Manager from any liability
in excess thereof. In calculating such reasonable costs, any savings achieved
due to the retention by the successor Manager of any or part of the Facility
workforce shall be taken into account.
 
ARTICLE X
 
INSURANCE
 
10.1        Manager Insurance.  Without limiting any of the other obligations or
liabilities of Manager under this Agreement, Manager shall at all times carry
and maintain or cause to be carried and maintained, the minimum insurance
coverage set forth in this Section 10.1:
 
(a)           Manager shall maintain (i) Workers’ Compensation insurance in
compliance with the workers’ compensation laws of the jurisdictions in which
each Facility is located as extended by the Broad Form All States Endorsements,
the United States Longshoreman’s and Harbor Workers’ Coverage Endorsements on an
if-any-exposure basis and the Voluntary Compensation Coverage Endorsement, and
(ii) Employer’s Liability (including Occupational Disease) coverage with limits
of not less than $1,000,000, which shall cover all of Manager’s employees
engaged in providing services hereunder.
 
(b)           Manager shall maintain automobile liability insurance for owned
(if any), non-owned and hired vehicles with combined single limits for bodily
injury/property damage not less than $1,000,000 per occurrence and containing
appropriate no-fault insurance provisions wherever applicable.
 
(c)           Manager will maintain commercial general liability insurance with
a limit for bodily injury/property damage of not less than $1,000,000 per
occurrence and $2,000,000 in the annual aggregate.  Such coverage shall include
premises/operations, explosion, collapse and underground property damage, broad
form contractual, independent contractors, products/completed operations
(including Manager errors and omissions), broad form property damage, sudden and
accidental pollution, personal injury and incidental professional liability (if
not covered under product/completed operations and if commercially available).
 
 
21

--------------------------------------------------------------------------------

 
 
(d)           Manager shall maintain or cause to be maintained umbrella
liability insurance providing coverage limits in excess of those set forth in
Section (a), (b) and (c) above.  The limits of this umbrella coverage shall not
be less than $10,000,000 per occurrence and in the annual aggregate.
 
The terms and conditions of all insurance policies (including the amount, scope
of coverage, deductibles, and self-insured retentions) shall be acceptable in
all respects to Owner Agent.  All insurance carried pursuant to this Section
shall conform to the relevant provisions of this Agreement and be with insurance
companies which are rated “A, IX” or better by Best’s Insurance Guide and Key
Ratings, or other insurance companies of recognized responsibility satisfactory
to Owner Agent.  Owner Agent shall be furnished with satisfactory evidence that
the foregoing insurance is in effect and shall be notified 30 calendar days
prior to the cancellation or material change of any such coverage.  Coverage for
the insurance under Section (c) and (d) above shall be written on a claims made
basis provided that if the policy is not renewed, Manager shall obtain for the
benefit of Owners an extended reporting period coverage or “tail” of at least
three years past the final day of coverage of such policy.  Manager shall
provide Owner Agent with evidence that such extended reporting period coverage
or “tail” has been obtained.  Manager agrees to ensure that the insurance
policies outlined in this Section require the insurer to waive subrogation
against Owners, the Senior Secured Parties and their respective Affiliates
together with their respective officers, directors, Affiliates and employees and
all such Persons shall be an additional insured as their interests may appear
with respect to all policies procured by Manager.
 
10.2   Owners Insurance.  Owners shall ensure, to the extent commercially
available, that Manager is named as an additional insured on each insurance
policy relating to ownership, operation and maintenance of each Facility which
Owners are required to take out and maintain pursuant to the Financing
Documents.  Owners shall provide Manager with a certified copy of each such
insurance policy and shall notify Manager in writing of any changes to such
policy from time to time or, before doing so, of the cancellation of any such
policy or policies.  Any obligation or liability for premiums, commissions,
assessments or calls in connection with any insurance policy required under this
Section shall be the sole responsibility of Owners except for claims arising
from losses due to Manager error and omissions in which case Manager shall be
responsible for all deductibles.  All policies procured by Owners shall require
the insurer to waive subrogation against Manager and its officers, directors,
Affiliates and employees and all such Persons shall be named as additional
insureds to the extent of their interests; provided, that Manager shall have no
interest with respect to business interruption coverage.
 
10.3   Manager Insurance Premiums and Deductibles.  All premiums for insurance
coverage procured by Manager pursuant to Section 10.1 shall be for the account
of Manager.  Manager shall be liable for the payment of deductibles on insurance
policies obtained pursuant to Section 10.1.
 
10.4   Subcontractor Insurance.  Before permitting any Manager’s subcontractor
to perform any services at a Facility, each such subcontractor must provide
proof of insurance satisfactory to Owner Agent and obtain a certificate of
insurance evidencing that such subcontractor has obtained insurance in such
amounts and such risks as is customarily carried by Persons engaged in similar
businesses in the same geographic area and from such carriers as are licensed to
do business in the jurisdiction in which such Facility is located.
 
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
INDEMNIFICATION
 
11.1   Owners’ Indemnity.  Each Owner shall defend, indemnify and hold harmless
Manager and its Affiliates (and each officer, director, employee, shareholder,
partner, member or agent of Manager and its Affiliates) (each, an “Owner
Indemnified Person”) from and against (i) any and all claims, actions, damages,
expenses (including reasonable and documented attorneys’ fees and expenses),
losses, settlements or liabilities (collectively, “Liabilities”) incurred or
asserted against any Owner Indemnified Person (a) as a result of any failure on
the part of such Owner to perform its obligations under this Agreement or (b)
arising out of or in any way connected with the grossly negligent acts or
omissions of such Owner and (ii) Liabilities incurred by any Owner Indemnified
Person to a third party or asserted against any Owner Indemnified Person by a
third party as a result of Manager performing the Services in accordance with
the terms of this Agreement.
 
11.2   Manager’s Indemnity.  Manager shall defend, indemnify and hold harmless
each Owner and its Affiliates (and each officer, director, employee,
shareholder, partner, member or agent of each Owner and its Affiliates) (each, a
“Manager Indemnified Person”) from and against any and all Liabilities incurred
or asserted against any Manager Indemnified Person (a) as a result of any
failure on the part of Manager to perform its obligations under this Agreement,
or (b) arising out of or in any way connected with the grossly negligent acts or
omissions of Manager or its subcontractors and Affiliates (other than Owners) in
connection with this Agreement.
 
ARTICLE XII
 
LIABILITIES OF THE PARTIES
 
12.1   Maximum Liability of Manager.  The total aggregate liability of Manager
to Owners under this Agreement during the term of this Agreement shall not
exceed one million dollars ($1,000,000).  Notwithstanding the foregoing, such
limitations on liability shall not apply with respect to any net loss, damage or
liability resulting from or arising out of the gross negligence or willful
misconduct of Manager.
 
12.2   No Consequential or Punitive Damages.  In no event shall either Party be
liable to any other Party by way of indemnity or by reason of any breach of
contract or of statutory duty or by reason of tort (including negligence or
strict liability) or otherwise for any loss of profits, loss of revenue, loss of
use, loss of production, loss of contracts or for any incidental, indirect,
special or consequential or punitive damages of any other kind or nature
whatsoever that may be suffered by such other Party.
 
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
CONFIDENTIALITY
 
Manager agrees to maintain the confidentiality of the Owner Information (as
defined below), except that Owner Information may be disclosed (a) to Manager’s
Affiliates and its and their officers, directors, managers, employees, partners,
shareholders, members, agents and representatives, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Owner
Information and instructed to keep such Owner Information confidential), (b) to
the extent requested by any regulatory authority having jurisdiction over
Manager, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) in accordance with any Financing
Document, (e) in connection with any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) with the consent of Owner
Agent, (g) to the extent necessary or appropriate to perform its duties under
this Agreement, (h) to any potential equity investors in PEI or any acquirer of
all or any of the equity interests in NewCo or any subsidiary thereof, provided
that such potential equity investors agree to similar confidentiality provisions
or (i) to the extent such Owner Information (i) becomes publicly available other
than as a result of a breach of this Article XIII or (ii) becomes available to
Manager on a non-confidential basis from a source other than an Owner.  “Owner
Information” means all information received from any Owner, or developed by
Manager in the course of performing its obligations under this Agreement,
relating to the business and operations of any Owner.  Manager shall be
considered to have complied with its obligation to maintain the confidentiality
of Owner Information if Manager has exercised the same degree of care with
respect to the Owner Information as Manager would accord to its own confidential
information.
 
ARTICLE XIV
 
TITLE, DOCUMENTS AND DATA
 
14.1   Materials and Equipment.  Title to all materials, equipment, supplies,
Consumables, spare parts. and other items purchased or obtained by Manager shall
pass immediately to and vest in Owners upon the passage of title from the vendor
or supplier thereof, provided, however, that such transfer of title shall in no
way affect Manager’s obligations as set forth in the other provisions of this
Agreement.
 
14.2   Documents.  All materials and documents prepared or developed by Manager
or its employees, representatives or contractors in connection with a Facility
or the performance of the Services hereunder, including all manuals, data,
designs, drawings, plans, specifications, reports and accounts but expressly
excluding any Manager Proprietary Property, shall become or remain the property
of Owners when prepared. All such materials and documents, together with any
materials and documents furnished to Manager or to its contractors by Owners,
and any and all copies thereof shall be delivered to Owners upon expiration or
termination of this Agreement.  In addition, all such materials and documents
shall be available for review by Owners at all reasonable times during
development and promptly upon completion. All such materials and documents
required to be submitted for the approval of Owners shall be prepared and
processed in accordance in all material respects with the requirements and
specifications set forth in the Facility Manuals. However, Owners’ approval of
materials and documents submitted by Manager shall not relieve Manager of its
responsibility to perform its obligations under this Agreement.
 
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE XV
 
FORCE MAJEURE
 
15.1   Events Constituting Force Majeure.  As used herein, “Force Majeure Event”
means any cause(s) which render(s) a Party wholly or partly unable to perform
its obligations under this Agreement (other than obligations to make payments
when due), and which are neither reasonably within the control of such Party nor
the result of the fault or negligence of such Party, and which occur despite all
reasonable attempts to avoid, mitigate or remedy, and shall include acts of God,
war, riots, civil insurrections, cyclones, hurricanes, floods, fires,
explosions, earthquakes, lightning, storms, chemical contamination, epidemics or
plagues, acts or campaigns of terrorism or sabotage, blockades, embargoes,
accidents or interruptions to transportation, trade restrictions, acts of any
Governmental Authority after the date hereof, strikes and other labor
difficulties, mechanical breakdowns, and other events or circumstances beyond
the reasonable control of such Party.
 
15.2   Effect.  A Party claiming relief as a result of a Force Majeure Event
shall give the other Parties written notice within five Business Days of
becoming aware of the occurrence of the Force Majeure Event, or as soon
thereafter as practicable, describing the particulars of the Force Majeure
Event, and will use reasonable efforts to remedy its inability to perform as
soon as possible.  If the Force Majeure Event (including the effects thereof)
continues for fifteen consecutive days, the affected Party shall report to the
other Parties the status of its efforts to resume performance and the estimated
date thereof.  If the affected Party was not able to resume performance prior to
or at the time of the report to the other Parties of the onset of the Force
Majeure Event, then it will report in writing to the other Parties when it is
again able to perform.  If a Party fails to give timely notice, the excuse for
its non-performance shall not begin until notice is given.
 
15.3   Limitations.  Any obligation(s) of a Party (other than an obligation to
make payments when due) may be temporarily suspended during any period such
Party is unable to perform such obligation(s) by reason of the occurrence of a
Force Majeure Event, but only to the extent of such inability to perform,
provided, that:
 
(a)           the suspension of performance is of no greater scope and of no
longer duration than is reasonably required by the Force Majeure Event; and
 
(b)           the Party claiming the occurrence of the Force Majeure Event bears
the burden of proof.
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE XVI
 
MISCELLANEOUS PROVISIONS
 
16.1   Assignment.  No Party shall assign this Agreement or any of its rights or
obligations hereunder without first obtaining the prior written consent of each
other Party and the Administrative Agent; provided, that each Owner shall be
entitled to assign its rights hereunder (as collateral security or otherwise)
for financing purposes (including a collateral assignment) without the consent
of Manager.
 
16.2   Sale of Facilities.  The Parties acknowledge that Owners intend to sell
the Facilities to one or more purchasers.  In connection with any sales process,
if requested by Owners, Manager will make all records and other documents under
its control regarding the Facilities available to potential purchasers and will
provide such other services and assistance as Owners may reasonably
request.  Manager will not restrict or limit its personnel who are, or have
been, working on-site at any Facility from joining any company or Affiliate of a
company that acquires ownership of a Facility (excluding any personnel that on
the date of this Agreement are full time employees of  Manager).
 
16.3   Cooperation in Financing.  Manager shall use its reasonable efforts to
execute, acknowledge and deliver any and all further documents and instruments,
and to take any other actions, which may be necessary to satisfy the reasonable
requests of any Senior Secured Party or prospective Senior Secured Party in
connection with the financing of each Facility, including delivering to the
Collateral Agent a customary consent to the assignment by Owners of its rights
under this Agreement to the Collateral Agent.
 
16.4   Access
 
16.4.1  Owners.  Each Owner and its agents and representatives shall have access
at all times to its Facility, all Facility operations and any documents,
materials and records and accounts relating to the Facility operations. Upon
request of such Owner, and its agents and representatives, Manager shall make
available to such Persons on site and provide them with access to any data and
all logs relating to such Facility.
 
16.4.2  Senior Secured Parties.  As and to the extent required under the
Financing Documents, the Senior Secured Parties and their agents and
representatives, at all reasonable times (and upon reasonable prior notice),
shall have access to each Facility, all Facility operations and any documents,
materials, records and accounts relating to Facility operations for purposes of
inspection and review. Manager shall have the right to have its personnel
accompany such Senior Secured Parties and such agents and representatives during
such access.
 
16.4.3  Cooperation.  During any such inspection or review of any Facility,
Owners, the Senior Secured Parties and their agents and representatives shall
comply with all of Manager’s safety and security procedures, and Owners, the
Senior Secured Parties and their agents and representatives shall conduct such
inspection and reviews in such a manner as to cause minimum interference with
Manager’s activities. Manager also shall cooperate with Owners in allowing other
visitors access to each Facility under conditions as Owners shall designate.
 
 
26

--------------------------------------------------------------------------------

 
 
16.5   Not for Benefit of Third Parties.  Except as otherwise expressly provided
in Articles XI and XVI, this Agreement and each and every provision hereof are
for the exclusive benefit of the Parties hereto and is not for the benefit of
any third party.
 
16.6   Amendments.  No Party hereto shall be bound by any amendment, supplement,
waiver or modification of any term hereof unless such Party and the
Administrative Agent shall have consented thereto in writing.
 
16.7   Survival.  Cancellation, expiration or earlier termination of this
Agreement shall not relieve the Parties of obligations that by their nature
should survive such cancellation, expiration or termination, including remedies,
limitations on liability, promises of payment, indemnity and
confidentiality.  Without limiting the generality of the foregoing, the
following provisions of this Agreement shall survive cancellation, expiration or
earlier termination of this Agreement:  Articles V, VIII, IX, XI, XIII and XVI
and the limitations on liabilities set forth in Article XII.
 
16.8   No Waiver.  No delay or failure on the part of any Party in exercising
any rights hereunder, and no partial or single exercise thereof, shall
constitute a waiver of such rights or of any other rights hereunder.
 
16.9   Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be deemed sufficiently given
(a) upon delivery, if delivered personally, (b) the day the notice is received,
if it is delivered by overnight courier or certified or registered mail, postage
prepaid, or (c) upon the effective receipt of electronic transmission,
facsimile, telex or telegram (with effective receipt being deemed to occur upon
the sender’s receipt of confirmation of successful transmission of such notice
or communication), to the addresses set forth below or such other address as the
addressee may have specified in a notice duly given to sender as provided
herein:
 

 
If to Manager:
Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA 95814
Attention: Neil Koehler
Facsimile:   (916) 446-3937

 

 
With a copy to:  
Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel
Facsimile:   (916) 446-3936

 
 
 
27

--------------------------------------------------------------------------------

 
 
 

 
If to Owners:
Pacific Ethanol Holding Co. LLC
c/o JT Miller Group LLC
777 Campus Commons Road #200
Sacramento, CA 95825
Attention: John Miller
Telephone:    (916) 565-7422
Facsimile:       (916) 565-7423

 
16.10       Representations and Warranties.
 
16.10.1  Manager’s Representations and Warranties.  Manager represents and
warrants to Owners, as of the date hereof, as follows:
 
16.10.1.1  Due Formation.  Manager (a) is a corporation duly formed and validly
existing under the laws of the State of Delaware, (b) has the requisite power
and authority to own its properties and carry on its business as now being
conducted and currently proposed to be conducted and to execute, deliver and
perform its obligations under this Agreement, and (c) is qualified to do
business in every jurisdiction in which failure so to qualify could be
reasonably be expected to have a material adverse effect on Manager’s ability to
perform its obligations hereunder.
 
16.10.1.2  Authorization; Enforceability.  Manager has taken all action
necessary to authorize it to execute, deliver and perform its obligations under
this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of Manager enforceable in accordance with its terms.
 
16.10.1.3  No Conflict.  The execution, delivery and performance by Manager of
this Agreement does not and will not (a) violate any Law applicable to Manager,
(b) result in any breach of Manager’s constituent documents or (c) conflict
with, violate or result in a breach of or constitute a default under any
agreement or instrument to which Manager or any of its properties or assets is
bound or result in the imposition or creation of any lien or security interest
in or with respect to any of Manager’s property or assets, other than in each
case any such violations, conflicts, breaches or impositions which could not be
reasonably be expected to have a material adverse effect on Manager’s ability to
perform its obligations hereunder.
 
16.10.1.4  No Authorization.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority (other than those
which have been obtained) is required for the due execution, delivery and
performance by Manager of this Agreement, other than any such authorizations,
approvals or actions the failure of which to obtain could not be reasonably be
expected to have a material adverse effect on Manager’s ability to perform its
obligations hereunder.
 
16.10.1.5  Litigation.  Manager is not a party to any legal, administrative,
arbitration or other proceeding, and, to Manager’s knowledge, no such proceeding
is threatened, which could be reasonably be expected to have a material adverse
effect on Manager’s ability to perform its obligations hereunder.
 
 
 
28

--------------------------------------------------------------------------------

 
 
16.10.2  Owners’ Representations and Warranties.  Each Owner represents and
warrants to Manager, as of the date hereof, as follows:
 
16.10.2.1  Due Formation.  Such Owner (a) is a limited liability company duly
formed and validly existing under the laws of the State of Delaware, (b) has the
requisite power and authority to own its properties and carry on its business as
now being conducted and currently proposed to be conducted and to execute,
deliver and perform its obligations under this Agreement, and (c) is qualified
to do business in every jurisdiction in which failure so to qualify could be
reasonably be expected to have a material adverse effect on such Owners’ ability
to perform its obligations hereunder.
 
16.10.2.2  Authorization; Enforceability.  Such Owner has taken all action
necessary to authorize it to execute, deliver and perform its obligations under
this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of such Owner enforceable in accordance with its terms.
 
16.10.2.3  No Conflict.  The execution, delivery and performance by such Owner
of this Agreement does not and will not (a) violate any Law applicable to such
Owner, (b) result in any breach of such Owner’s constituent documents or (c)
conflict with, violate or result in a breach of or constitute a default under
any agreement or instrument to which such Owner or any of its properties or
assets is bound or result in the imposition or creation of any lien or security
interest in or with respect to any of such Owner’s property or assets, other
than in each case any such violations, conflicts, breaches or impositions which
could not be reasonably be expected to have a material adverse effect on such
Owner’s ability to perform its obligations hereunder.
 
16.10.2.4  No Authorization.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority (other than those
which have been obtained) is required for the due execution, delivery and
performance by such Owner of this Agreement, other than any such authorizations,
approvals or actions the failure of which to obtain could not be reasonably be
expected to have a material adverse effect on such Owner’s ability to perform
its obligations hereunder.
 
16.10.2.5  Litigation.  Such Owner is not a party to any legal, administrative,
arbitration or other proceeding, and, to such Owner’s knowledge, no such
proceeding is threatened, which could be reasonably be expected to have a
material adverse effect on such Owner’s ability to perform its obligations
hereunder.
 
16.11    Counterparts and Execution.  This Agreement may be executed in any
number of counterparts and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute one and
the same agreement.
 
16.12    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof.
 
16.13    Entire Agreement.  This Agreement contains the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, negotiations and understandings among the Parties with respect to
such subject matter.  Nothing in this Agreement shall be construed as creating a
partnership or joint venture among the Parties.
 
 
29

--------------------------------------------------------------------------------

 
 
16.14    Severability.  In the event any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.  The
Parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic and
practical effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
16.15    Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.
 
16.16    Owner Agent.  Each Owner hereby appoints and authorizes Pacific
Holding, and Pacific Holding hereby accepts such appointment, as such Owner’s
Owner Agent to act as agent on such Owner’s behalf and to make any
representations or certifications, deliver and receive any notices or other
communications, and otherwise represent and act on behalf of such Owner under
this Agreement, and to comply with all covenants, conditions and other
provisions of this Agreement required to be satisfied by Owner Agent.  Each
Owner hereby acknowledges and agrees that it will be bound by any action or
inaction taken by Owner Agent as if such action or inaction had been taken by
such Owner.
 
16.17    Independent Contractor.  Manager shall be an independent contractor
with respect to the performance of the Services and its other obligations
hereunder.  Neither Manager nor its employees or other agents employed in the
Services shall be deemed to be agents of Owners or to have assumed any other
obligations with respect to any Person, except to the extent of the obligations
expressly created hereunder pursuant to the authority granted to Manager under
this Agreement.
 
16.18    Captions; Appendices.  Titles or captions of sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend, describe or otherwise affect the scope of meaning
of this Agreement or the intent of any provision hereof. All appendices attached
hereto shall be considered a part hereof as though fully set forth herein.
 


 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
 
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amended and Restated Asset Management Agreement has
been duly executed by the parties hereto as of the date first written above.
 
 

 
PACIFIC ETHANOL, INC.
 
By:      /s/ Neil M. Koehler                                     
            Name: Neil M. Koehler
            Title: CEO
 
PACIFIC ETHANOL COLUMBIA, LLC
 
By:      /s/ John T. Miller                                        
Name: John T. Miller
Title: COO
 
PACIFIC ETHANOL MADERA LLC
 
By:      /s/ John T. Miller                                        
Name: John T. Miller
Title: COO
 
PACIFIC ETHANOL STOCKTON, LLC
 
By:      /s/ John T. Miller                                        
Name: John T. Miller
Title: COO
 
PACIFIC ETHANOL MAGIC VALLEY, LLC
 
By:      /s/ John T. Miller                                         
Name: John T. Miller
Title: COO
 
PACIFIC ETHANOL HOLDING CO. LLC
 
By:      /s/ John T. Miller                                        
Name: John T. Miller
Title: COO

 
 
 
31

--------------------------------------------------------------------------------

 

APPENDIX A-1
 
SCOPE OF ASSET MANAGEMENT SERVICES AND ASSET PRESERVATION SERVICES
 
A.           General Approach.
 
With respect to each Facility, Manager shall perform, or cause to be performed,
all tasks necessary to manage and preserve such Facility in accordance with the
Agreement, including:
 

 
· 
Staffing - Headcount, Task assignment, Scheduling

 
· 
Management - Methods, Procedures, Safety, Consumables/Materials Procurement

 
· 
Maintenance Management - Methods, Procedures, Safety

 
· 
Subcontract Management

 
· 
Administrative - Manager Payroll

 
· 
Training

 
· 
Security

 
· 
Permit Compliance

 
B.           Facility Monitoring.
 
Manager will provide usual and customary monitoring including the following:
 
 
(a)
Perform and record periodic operational checks and tests of equipment in
accordance with the equipment manufacturer’s specifications.

 
 
(b)
Maintain logs, records and reports for operation of the Facility.

 
 
(c)
Inform Owners as far in advance as possible when the facility does not have the
capability to receive corn or store Ethanol or wet distillers grains.

 
Each Facility will be monitored on a continuing basis so that data are
distributed quickly and accurately to the Facility staff and to Owners.
 
C.           Layup Preservation Services.
 
Manager will provide usual and customary services including the following:
 
 
(a)
Adhere to all regulatory requirements including management of all applicable
permits including the Facility Storm Water Pollution Plan and the Facility air
permits to include leak detection and repair inspections.

 
 
(b)
Clean and lay-up equipment to protect from environmental factors including rust
and mold.

 
 
(c)
Maintain a regular program for equipment preservation to include equipment
rotation and inspection.

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
(d)           Monitor plant fire protection system and alarms
 
(e)           Maintain plant readiness for potential re-start or sale
 
(f)           Maintain site to include lawn and garden maintenance
 
(g)           Perform site security services to prevent theft, vandalism, etc
 
D.           Facility Restart.
 
If a Facility restart is requested by an Owner, Manager will provide usual and
customary services including the following:
 
(a)           Interview, select, hire and train necessary operating personnel.
 
(b)           Make ready all equipment
 
(c)           Order necessary start-up supplies
 
(d)           Communicate re-start activities to appropriate parties including
city and county officials, suppliers, vendors, etc
 
(e)           Obtain all necessary permits and conduct all testing necessary to
satisfy the terms and conditions of any such permit
 
E.           Administrative Support.
 
Manager will provide usual and customary support including the following:
 
1.           General.
 
Manager will develop and implement a comprehensive and specific administrative
procedures including:
 
 
(a)
Maintain an effective Facility work force through proper hiring, training,
administration and compensation.

 
 
(b)
Procure labor, materials and services.

 
 
(c)
All replacement spare parts for those taken out of inventory with either an
identical part or replacement part(s) manufactured by the original equipment
manufacturers, or where practical and economical, refurbish (or have
refurbished) spare parts to allow their reuse.

 
 
(d)
Provide information and other reasonable assistance at Owners’ request,
regarding operation and maintenance of the Facility.

 
 
A-2

--------------------------------------------------------------------------------

 
 
 
(e)
Maintain accurate Facility cost ledger and accounting records regarding the
materials and services provided in accordance with generally accepted accounting
principles, consistently applied.

 
 
(f)
Cooperate with Owners’ independent certified public accountant to perform annual
financial audits for all cost reimbursable services provided for the Facility.

 
 
(g)
Communicate with: (i) the corn suppliers or transporters, as the case may be,
under each Corn Supply Agreement with respect to the amount of corn Owners
procures from such corn suppliers or transporters; and, (ii) Owners with respect
to all other matters.

 
 
(h)
Procure Consumables.

 
2.           Facility Safety Program.
 
To ensure the safety of all employees and personnel working in or near the
Facility, Manager will establish and implement a safety plan which conforms to
federal and any state or local regulations. Key components of the plan will
include:
 
 
(a)
Lock Out/Tag Out.  Only trained and authorized employees shall perform work on
equipment that requires Lock out/tag out (LOTO).  Employees shall follow written
LOTO procedures when performing such work.

 
 
(b)
Confined Spaced Entry.  Only trained and authorized employees shall perform work
on any equipment that requires the employee to enter a permit required confined
space.  Employees shall follow written confined space entry procedures.

 
 
(c)
Hot Work. Only trained and authorized employees shall perform work on any
equipment that requires the employee to obtain a hot work permit.  Employees
shall follow written hot work procedures.

 
 
(d)
Responsibility.  Operations and duties shall be performed only by duly
authorized employees, who shall be held responsible for their actions.

 
 
(e)
Facility Safety Inspections.  Employees shall inspect on a routine basis;
operating conditions, equipment and the general workplace to prevent a potential
hazard to personnel and equipment.

 
 
(f)
Records.  Employees required to keep logs and records shall keep them current
and accurately. Abnormal or special conditions shall be called promptly to the
attention of the proper supervisor and logged. Shift employees shall familiarize
themselves with all activities within their jurisdiction that have taken place
during the preceding shift.

 
 
A-3

--------------------------------------------------------------------------------

 
 
3.           Facility Security.
 
Manager will adhere to the written Facility Security Plan and Facility staff
will be trained in its requirements. Facility staff and all visitors will be
required to adhere to the plan to ensure security of the Facility in normal as
well as emergency situations.
 
F.           Maintenance Management Program.
 
Manager will provide usual and customary services including the following:
 
The prime objective of the maintenance management program will be to maximize
equipment reliability and availability and minimize maintenance costs.  The
ultimate goal is to maximize Facility profitability and to maintain, as closely
as possible, given normal mechanical degradation, to the original design
performance of all major pieces of equipment.
 
The key elements of the maintenance program are:
 

 
· 
Preventive maintenance

 
· 
Predictive maintenance

 
· 
Corrective maintenance

 
· 
Operational downtime management

 
· 
Spare parts inventory control

 
1.           Preventive Maintenance.
 
Preventive maintenance will be done by the Facility staff, consisting of
periodic inspection and adjustment of equipment, to avoid deterioration to a
point at which the equipment will not start, run, or operate efficiently or
reliably. Some preventive maintenance can be accomplished while the unit is
shutdown or running.
 
Preventive maintenance schedules will be included in the computerized program
and calibrated to an overall Facility schedule. This schedule will alert
maintenance crews, providing daily, weekly, monthly and annual forecasting of
preventive maintenance activities. Spare parts considerations, such as lead
time, can also be correlated.
 
Preventive maintenance intervals are directed by two measures, calendar time and
unit operating parameters (vibration measurements, operating temperatures, amp
loading, etc). Items scheduled by calendar time will be reviewed on a daily,
weekly, monthly or yearly basis. As a rule, preventive maintenance work will be
scheduled to result in minimal interference with Facility operations.
 
 
A-4

--------------------------------------------------------------------------------

 
 
2.           Predictive Maintenance.
 
A predictive maintenance program will center on Manager’s ability to track vital
trend information. Observing critical variables over time will yield valuable
information regarding equipment deterioration.  The preventive maintenance
frequency may be increased or decreased, depending on the condition of the
equipment found during a predictive maintenance inspection.
 
Use of the preventive and predictive maintenance schedules, in conjunction with
the monitoring of operational data that reflect equipment condition, will result
in high reliability and reduced maintenance costs.
 
3.           Corrective Maintenance.
 
The corrective maintenance activities will be aimed at avoiding repeat failures.
Discussion meetings will be held to review failures which caused major repairs
or shutdowns. Facility staff will review the conditions preceding the failure
and, if possible, determine the exact cause, and make findings available to
maintenance and operating personnel.
 
4.           Shutdown Management.
 
Shutdowns for equipment repair or replacement will be aggressively managed to
minimize downtime. Advanced planning, work packages, shutdown schedules and
other project management methods will be used to allocate Facility resources to
produce efficient shutdowns.
 
During the pre-shutdown phase, the Facility staff and the major equipment
manufacturers will cooperate closely to conduct the planned inspections in a
minimum amount of time at a reasonable cost. This advance planning might begin
anywhere from six months to a year before the shutdown, depending on the need
for and the availability of major equipment components.
 
All pre-shutdown and shutdown related activities will be broken down into work
packages or discrete elements which are more easily tracked over the course of
the shutdown and provide a better means to manage the shutdown schedule.
 
A scheduling program, such as Microsoft Project, using the critical path method
will itemize various work packages, organize them and calculate the effect any
work package has on the overall shutdown length. This program will provide a
reporting tool that allows the Facility staff to create easy-to-understand
shutdown schedules and reports showing manpower and equipment resources, usage
profiles and problems leading to schedule slippage.
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
5.           Spare Parts Inventory Control.
 
The Facility staff will implement a spare parts inventory control system
designed to minimize tied-up capital, yet not jeopardize Facility contractual
commitments by risking extended equipment downtime.
 
The Facility staff will establish an adequate spare parts inventory by studying
manufacturers’ recommendations, reviewing past experience, and evaluating parts
availability and delivery time from the various vendors, taking into account
acceptable equipment downtime. The spares inventory will be managed so that
parts are replaced when used, maintenance records are kept current, and the
inventory is updated regularly to reflect changing Facility requirements.
 
Prior to outages and inspections, the Facility staff will order parts prone to
normal wear and tear that are identified as needing to be replaced through the
preventive/predictive maintenance programs. Furthermore, by maintaining close
contact with the original equipment suppliers, the Facility staff will ensure
that they purchase the latest revision parts.
 
G.           Corporate Support.
 
Manager will provide usual and customary support including the following:
 
Accounting & Finance
 
– Invoice/AR/Collection
– Purchasing/AP
– Inventory Tracking
– Hedge Accounting
– Utilize Software for Reporting
– Quarterly and Year End Reports – Audited if required by an Owner


Treasury & Cash Management
Loan Compliance
Insurance
Property Tax Preparation & Appeals
Corporate Tax Preparation


Administration Services


Human Resources
– Payroll Administration (ADP)
– Benefits Administration
– Employee Relations
– Recruit/Hire/Terminate Personnel
– Training Obligations
 
 
A-6

--------------------------------------------------------------------------------

 
 
IT
– Operate ERP System
– Implement and Operate Communications Systems
– Maintain Desktop Equipment and Services


Facilities Management
– Lease Administration
– Office Supplies
– Administrative Support


Operations Services
Plan, monitor and report plant activities.
– Activity planning for lay-up and preservation to minimize asset risk and cost.
– Monitoring/auditing of activities to ensure compliance with regulations/loan
provisions.
– Manage personnel resources during activities.


Plan, monitor and report SH&E activities.
– Numerous regulatory issues to manage during plant layup and preservation.
– Title V activities for California plants.
– CA low NOx requirement being instituted.
– Regulatory reports management.


Licensing and Reporting
– EPA RFS program registration.
– DOT hazardous materials registration.
– DOE monthly reports.
– USDA grain warehouse operator reports.
– Others as may be required by any Permit condition or applicable law.


Legal Services
Litigation/Dispute Management
– Claims in process
Contract Management
– Documentation tracking systems
Compliance Oversight
– Operating and environmental regulatory oversight
 
 
 
A-7

--------------------------------------------------------------------------------

 
 
APPENDIX A-2
 
SCOPE OF O&M SERVICES
 
A.           General Approach.
 
Manager shall perform all tasks necessary to operate and maintain the Facilities
not in Cold Shutdown in accordance with the Agreement, including:
 

 
· 
Staffing - Headcount, Task assignment, Scheduling

 
· 
Operations Management - Methods, Procedures, Safety, Consumables/Materials
Procurement

 
· 
Maintenance Management - Methods, Procedures, Safety

 
· 
Subcontract Management

 
· 
Administrative - Manager Payroll

 
· 
Training

 
· 
Security

 
· 
Permit Compliance

 
B.           Operations Management.
 
1.           Develop Schedules, Shift Routines, Manloadings.
 
In developing the staffing plan for each Facility, the continuous operational
and maintenance requirements of such Facility will be analyzed. All periodic
testing, inspections and maintenance activities will be identified as well as
those operational and maintenance requirements that require specialized and
additional assistance at specific times during the maintenance cycle of such
Facility.
 
The staffing plan will provide for a permanent Facility staff that will be fully
responsive to all ethanol and wet distillers grains production demands and will
be responsible for the performance of all preventive maintenance and routine
repairs.
 
Each Facility will be manned on a 24-hours per day, 7 days a week basis. Most
operating personnel will work a rotating shift schedule. This schedule will
coincide with the times of the peak production hours and provide for minimal
shift changes and possible interruptions during the high production periods.
Selected off-shift personnel will be used for performing maintenance tasks and
when necessary, fill in for sickness, absence and vacation relief.
 
The remaining Facility staff will work a normal five-day, 40-hour week but may
be rescheduled to respond to events being carried out at the Facility.
Each  Facility staff will be autonomous and under the direction of the Manager
Representative. In the absence of the Manager Representative, he/she will
appoint a senior person to act in his/her behalf.
 
The onsite operations and maintenance staff will be supported for non-routine
functions by Manager’s home office, parent, Affiliate, and available companies.
Specialized vendor associated technical support will be subcontracted as needed
during outage planning, inspections and overhauls.
 
During periods of high maintenance activity, qualified maintenance personnel
will be made available to each Facility staff through contract support.
 
 
A-8

--------------------------------------------------------------------------------

 
 
2.           Facilities Operations and Performance Monitoring.
 
Manager’s management duties will include the following:
 
 
(a)
Perform and record periodic operational checks and tests of equipment in
accordance with the equipment manufacturer’s specifications.

 
 
(b)
Maintain operating logs, records and reports for operation of each Facility.

 
 
(c)
Perform all Grain Handling Services at each Facility.

 
 
(d)
Inform Boardman and Burley, respectively, as far in advance as possible when the
Boardman Facility or the Magic Valley Facility, respectively, does not have the
capability to receive corn or store ethanol or wet distillers grains.

 
Performance of each Facility will be monitored on a continuing basis so that
performance data are distributed quickly and accurately to the Facility staff
and to Owners.  Important parameters to be monitored include Ethanol, wet
distillers grains and, if applicable, CO2 output.  These parameters are assumed
to be available through the distributive control system.
 
C.           Layup and Preservation Services.
 
 
(a)
Adhere to all regulatory requirements including management of all applicable
permits including each Facility Storm Water Pollution Prevention Plan and the
Facility air permits to include leak detection and repair inspections.

 
 
(b)
Clean and lay-up equipment to protect from environmental factors including rust
and mold.

 
 
(b)
Maintain a regular program for equipment preservation to include equipment
rotation and inspection.

 
(c)           Monitor plant fire protection system and alarms
 
(d)           Maintain plant readiness for potential re-start or sale
 
(e)           Maintain site to include lawn and garden maintenance
 
(f)           Perform site security services to prevent theft, vandalism, etc
 
 
A-9

--------------------------------------------------------------------------------

 
 
D.           Facility Restart.
 
If a Facility restart is requested by an Owner, Manager will provide usual and
customary services including the following:
 
(a)           Interview, select, hire and train necessary operating personnel.
 
(b)           Make ready all equipment
 
(c)           Order necessary start-up supplies
 
(d)           Communicate re-start activities to appropriate parties including
city and county officials, suppliers, vendors, etc
 
(e)           Obtain all necessary permits and conduct all testing necessary to
satisfy the terms and conditions of any such permit
 
E.           Administrative Support.
 
1.           General.
 
Manager will develop and implement a comprehensive and specific administrative
procedures including:
 
 
(a)
Maintain an effective Facility work force through proper hiring, training,
administration and compensation.

 
 
(b)
Procure labor, materials and services exclusive of items which are designated
the responsibility of Boardman or Burley.

 
 
(c)
All replacement spare parts for those taken out of inventory with either an
identical part or replacement part(s) manufactured by the original equipment
manufacturers, or where practical and economical, refurbish (or have
refurbished), spare parts to allow their reuse.

 
 
(d)
Provide information and other reasonable assistance at Boardman’s and  Burley’s
respective request regarding operation and maintenance of the Facilities not in
Cold Shutdown.

 
 
(e)
Maintain accurate Facility cost ledger and accounting records regarding the
materials and services provided in accordance with generally accepted accounting
principles, consistently applied.

 
 
(f)
Cooperate with Boardman and Burley’s independent certified public accountant to
perform annual financial audits for all cost reimbursable services provided for
the Facilities not in Cold Shutdown.

 
 
A-10

--------------------------------------------------------------------------------

 
 
 
(g)
Communicate with: (i) the corn suppliers or transporters, as the case may be,
under each Corn Supply Agreement with respect to the amount of corn Owners
procures from such corn suppliers or transporters; and, (ii) Owners with respect
to all other matters including the amount of Ethanol, wet distillers grains and,
if applicable, CO2 produced per Owners’ schedule and optimize the use of the
corn.

 
 
(h)
Procure Consumables.

 
2.           Facility Safety Program.
 
To ensure the safety of all employees and personnel working in or near each
Facility, Manager will establish and implement a safety plan which conforms to
federal and any state or local regulations. Key components of the plan will
include:
 
 
(a)
Lock Out/Tag Out.  Only trained and authorized employees shall perform work on
equipment that requires Lock out/tag out (LOTO).  Employees shall follow written
LOTO procedures when performing such work.

 
 
(b)
Confined Spaced Entry.  Only trained and authorized employees shall perform work
on any equipment that requires the employee to enter a permit required confined
space.  Employees shall follow written confined space entry procedures.

 
 
(c)
Hot Work. Only trained and authorized employees shall perform work on any
equipment that requires the employee to obtain a hot work permit.  Employees
shall follow written hot work procedures.

 
 
(d)
Responsibility.  Operations and duties shall be performed only by duly
authorized employees, who shall be held responsible for their actions.

 
 
(e)
Facility Safety Inspections.  Employees shall inspect on a routine basis;
operating conditions, equipment and the general workplace to prevent a potential
hazard to personnel and equipment.

 
 
(f)
Records.  Employees required to keep logs and records shall keep them current
and accurately. Abnormal or special conditions shall be called promptly to the
attention of the proper supervisor and logged. Shift employees shall familiarize
themselves with all activities within their jurisdiction that have taken place
during the preceding shift.

 
3.           Facility Security.
 
Manager will adhere to each written Facility Security Plan and each Facility
staff will be trained in its requirements. Each Facility staff and all visitors
will be required to adhere to the plan to ensure security of such Facility in
normal as well as emergency situations.
 
 
A-11

--------------------------------------------------------------------------------

 
 
F.           Maintenance Management Program.
 
The prime objective of the maintenance management program will be to maximize
equipment reliability and availability and minimize maintenance costs.  The
ultimate goal is to maximize Facility profitability and to maintain, as closely
as possible, given normal mechanical degradation, to the original design
performance of all major pieces of equipment.
 
The key elements of the maintenance program are:
 

 
· 
Preventive maintenance

 
· 
Predictive maintenance

 
· 
Corrective maintenance

 
· 
Operational downtime management

 
· 
Spare puts inventory control

 
1.           Preventive Maintenance.
 
Preventive maintenance will be done by each Facility staff, consisting of
periodic inspection and adjustment of equipment, to avoid deterioration to a
point at which the equipment will not start, run, or operate efficiently or
reliably. Some preventive maintenance can be accomplished while the unit is
shutdown or running.
 
Preventive maintenance schedules will be included in the computerized program
and calibrated to an overall Facility schedule. This schedule will alert
maintenance crews, providing daily, weekly, monthly and annual forecasting of
preventive maintenance activities. Spare parts considerations, such as lead
time, can also be correlated.
 
Preventive maintenance intervals are directed by two measures, calendar time and
unit operating parameters (vibration measurements, operating temperatures, amp
loading, etc). Items scheduled by calendar time will be reviewed on a daily,
weekly, monthly or yearly basis. As a rule, preventive maintenance work will be
scheduled to result in minimal interference with Facility operations.
 
2.           Predictive Maintenance.
 
A predictive maintenance program will center on Manager’s ability to track vital
trend information. Observing critical variables over time will yield valuable
information regarding equipment deterioration.  The preventive maintenance
frequency may be increased or decreased, depending on the condition of the
equipment found during a predictive maintenance inspection.
 
Use of the preventive and predictive maintenance schedules, in conjunction with
the monitoring of operational data that reflect equipment condition, will result
in high reliability and reduced maintenance costs.
 
 
A-12

--------------------------------------------------------------------------------

 
 
3.           Corrective Maintenance.
 
The corrective maintenance activities will be aimed at avoiding repeat failures.
Discussion meetings will be held to review failures which caused major repairs
or shutdowns. Each Facility staff will review the conditions preceding the
failure and, if possible, determine the exact cause, and make findings available
to maintenance and operating personnel.
 
4.           Shutdown Management.
 
Shutdowns for equipment repair or replacement will be aggressively managed to
minimize downtime. Advanced planning, work packages, shutdown schedules and
other project management methods will be used to allocate Facility resources to
produce efficient shutdowns.
 
During the pre-shutdown phase, each Facility staff and the major equipment
manufacturers will cooperate closely to conduct the planned inspections in a
minimum amount of time at a reasonable cost. This advance planning might begin
anywhere from six months to a year before the shutdown, depending on the need
for and the availability of major equipment components.
 
All pre-shutdown and shutdown related activities will be broken down into work
packages or discrete elements which are more easily tracked over the course of
the shutdown and provide a better means to manage the shutdown schedule.
 
A scheduling program, such as Microsoft Project, using the critical path method
will itemize various work packages, organize them and calculate the effect any
work package has on the overall shutdown length. This program will provide a
reporting tool that allows each Facility staff to create easy-to-understand
shutdown schedules and reports showing manpower and equipment resources, usage
profiles and problems leading to schedule slippage.
 
5.           Spare Parts Inventory Control.
 
Each Facility staff will implement a spare parts inventory control system
designed to minimize tied-up capital, yet not jeopardize Facility contractual
commitments by risking extended equipment downtime.
 
Each Facility staff will establish an adequate spare parts inventory by studying
manufacturers’ recommendations, reviewing past experience, and evaluating parts
availability and delivery time from the various vendors, taking into account
acceptable equipment downtime. The spares inventory will be managed so that
parts are replaced when used, maintenance records are kept current, and the
inventory is updated regularly to reflect changing Facility requirements.
 
Prior to outages and inspections, each Facility staff will order parts prone to
normal wear and tear that are identified as needing to be replaced through the
preventive/predictive maintenance programs. Furthermore, by maintaining close
contact with the original equipment suppliers, each Facility staff will ensure
that they purchase the latest revision parts.
 
 
A-13

--------------------------------------------------------------------------------

 
 
G.           Corporate Support.
 
Manager will provide usual and customary support including the following:
 
Accounting & Finance
 
– Invoice/AR/Collection
– Purchasing/AP
– Inventory Tracking
– Hedge Accounting
– Utilize Software for Reporting
– Quarterly and Year End Reports – Audited if required by an Owner


Treasury & Cash Management
Loan Compliance
Insurance
Property Tax Preparation & Appeals
Corporate Tax Preparation


Administration Services


Human Resources
– Payroll Administration (ADP)
– Benefits Administration
– Employee Relations
– Recruit/Hire/Terminate Personnel
– Training Obligations


IT
– Operate ERP System
– Implement and Operate Communications Systems
– Maintain Desktop Equipment and Services


Facilities Management
– Lease Administration
– Office Supplies
– Administrative Support


Operations Services
Plan, monitor and report plant activities.
– Activity planning for lay-up and preservation to minimize asset risk and cost.
– Monitoring/auditing of activities to ensure compliance with regulations/loan
provisions.
– Manage personnel resources during activities.
 
 
A-14

--------------------------------------------------------------------------------

 
 
Plan, monitor and report SH&E activities.
– Numerous regulatory issues to manage during plant layup and preservation.
– Title V activities for California plants.
– CA low NOx requirement being instituted.
– Regulatory reports management.


Licensing and Reporting
– EPA RFS program registration.
– DOT hazardous materials registration.
– DOE monthly reports.
– USDA grain warehouse operator reports.
– Others as may be required by any Permit condition or applicable law.


Legal Services
Litigation/Dispute Management
– Claims in process
Contract Management
– Documentation tracking systems
Compliance Oversight
– Operating and environmental regulatory oversight
 
 

 
 
A-15

--------------------------------------------------------------------------------

 
 
 
APPENDIX B
 
 
 
 
 
 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
Appendix B to
Asset Management Agreement
 
PERSONNEL
 
Last Name
First Name
Division
Department
Job title
Level
Williamson
Douglas
PECA
740070 Operations Management
Contract Admin, Director
DIR
Pagard
Cheryl
PECA
740070 Operations Management
Permitting & Compliance, Director
DIR
Holthus
Jay
PECOL
690010 Plant Labor - General
Plant, Manager
DIR
Stark
William
PECOL
690010 Plant Labor - General
Maintenance, Manager
MGR
Trim
Steven
PECOL
690010 Plant Labor - General
Production, Manager
MGR
Pierce
David
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Jundt
James
PECOL
690010 Plant Labor - General
Commodity/Ag Prod, Manager
MGR
Pierce
Sherri
PECOL
690010 Plant Labor - General
Lab Manager
MGR
Henry
Charlene
PECOL
690010 Plant Labor - General
Safety Coordinator
Non-EX
Richards
David
PECOL
690010 Plant Labor - General
Electrician
Non-EX
Richardson
David
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Braden
Larry
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Guenther
Marvin
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Drayton
Donald
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Gumbert
Vernon
PECOL
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Bittinger
Wanliya
PECOL
690010 Plant Labor - General
Office, Manager
Non-EX
Bieren
John
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
Savage
Cory
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
White
Michael
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
Hedgpeth
Robert
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
McBride
Ronnie
PECOL
690010 Plant Labor - General
Commodities Processing Clerk
Non-EX
Pena
Jose
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
Shuler
Michael
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
Town
Mitchell
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
Orcutt
Johnny
PECOL
690010 Plant Labor - General
Production Utility Operator
Non-EX
Magallanes
Hector
PECOL
690010 Plant Labor - General
Production Operator
Non-EX
Putman
Jackie
PECOL
690010 Plant Labor - General
Lab Technician I
Non-EX
Abercrombie
Mafe
PECOL
690010 Plant Labor - General
Lab Technician I
Non-EX
Powell
Joey
PECOL
690010 Plant Labor - General
Commodities Processing Clerk
Non-EX
Fitch
John
PECOL
690010 Plant Labor - General
Commodities Processing Clerk
Non-EX
Hernandez
Arturo
PECOL
690010 Plant Labor - General
Commodities Processing Clerk
Non-EX
Timpy
Michael
PECOL
690010 Plant Labor - General
Grain Handler
Non-EX
Allardin
Jeanette
PECOL
690010 Plant Labor - General
Commodity Operator
Non-EX
Spinney
Peter
PECOL
690010 Plant Labor - General
Grain Operator
Non-EX
Open
Open
PECOL
690010 Plant Labor - General
Administrative Assistant I
Non-EX
Wilson
Gerald
PECOL
690010 Plant Labor - General
Janitor
Non-EX
Todd
Royce
PEM
690010 Plant Labor - General
Plant, Manager
DIR
Open
Open
PEM
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Lovett
Michael
PEM
690010 Plant Labor - General
Commodity/Ag Prod, Manager
MGR
Abarca
Jose
PEM
690010 Plant Labor - General
Production Operator
Non-EX
Barboza
Bruno
PEM
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Valenzuela
Luis
PEM
690010 Plant Labor - General
Operator
Non-EX
Ochoa
Bacilio
PEM
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Taito
Talaonuupo
PEM
690010 Plant Labor - General
Commodity Operator
Non-EX
Wilson
Thomas
PEMV
690010 Plant Labor - General
Plant, Manager
DIR
Lowe
Alvin
PEMV
690010 Plant Labor - General
Maintenance, Manager
MGR
Open
Open
PEMV
690010 Plant Labor - General
Lab Manager
MGR
Garza
Juan
PEMV
690010 Plant Labor - General
Commodity/Ag Prod, Manager
MGR
Open
Open
PEMV
690010 Plant Labor - General
Environmental Health & Safety Manager
MGR
Richins
Paul
PEMV
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Koyle
Jared
PEMV
690010 Plant Labor - General
Production Operator
Non-EX
Shippy
Skyler
PEMV
690010 Plant Labor - General
Production Operator
Non-EX
Jones
Lyndon
PES
690010 Plant Labor - General
Plant, Manager
DIR
Open
Open
PES
690010 Plant Labor - General
Maintenance, Manager
MGR
Montoya
Mark
PES
690010 Plant Labor - General
Production, Manager
MGR
Okoreeh
Emmanuel
PES
690010 Plant Labor - General
Lab Manager
MGR
Torre
Christopher
PES
690010 Plant Labor - General
Electrician
Non-EX
Bowen
Michael
PES
690010 Plant Labor - General
Maintenance Mechanic
Non-EX
Gauba
Sukrat
PES
690010 Plant Labor - General
Production Operator
Non-EX
Mccullough
Edker
PES
690010 Plant Labor - General
Production Operator
Non-EX

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[paceth_logo.jpg]
Appendix C to
Asset Management Agreement
 
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
May 2009
 
 
Contents:
                     
Tab
Title
Report Description
               
i
Act vs Budg
Budget review - actual vs. budget
 
ii
Avail
Plant Availability
   
iii
Cash
Cash receipts and disbursements including balances
iv
Major Maint
Major Maintenance Activities
 
v
Losses
Material Casualty Losses
 
vi
Disputes
Review of Disputes & Claims
 
vii
Permits
Permit and Compliance Activities
 
viii
Comparison
Comparison of figures for the current month vs last month
                                               
Prepared by Plant Manger
 
Lyndon Jones
6/10/2009
           
Reviewed by Manager Representative
 
6/12/2009

 
 
 
 
 
Appendix C

--------------------------------------------------------------------------------

 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
 

         
Description
Budget
Actual
Variance
 

 
 
 
 
 
 
 
Appendix C - i

--------------------------------------------------------------------------------

 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
 
 
 
 
 
Plant Availability






The plant is currently in cold shutdown mode.  The Stockton facility is
available for restart.
 
 
 
 
Appendix C - ii

--------------------------------------------------------------------------------

 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
 
 
Cash Receipts and Disbursements
                 
Date
 
Customer/Vendor
Debit
Credit
Balance
5/1/2009
 
Beginning Balance
                                                                               
                                                                               
                                                                               
                 
5/31/2009
 
Ending Balance
     

 
 
 
 
Appendix C - iii

--------------------------------------------------------------------------------

 
 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
Major Maintenance Activities
                 
Date
 
Cost
 
Remaining Cost
 
Activity
5/1/2009
 
 $2,800.00
 
0
 
Boiler layup chemicals
                                                                               
                                             
Total
 
 $2,800.00
       

 
 
 
 
 
Appendix C - iv

--------------------------------------------------------------------------------

 
 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
 
 
 
Material Casualty Losses




No material casualty losses this month
 
 
 
 
 
 
Appendix C - v

--------------------------------------------------------------------------------

 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
 
 
Disputes
                     
Date
Amount
Contractor
Issue
                                                                               
                                                                               
Total
0
   

 
 
 
 
 
Appendix C - vi

--------------------------------------------------------------------------------

 
 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
 
 
 
Permits
             
Date
Permit Description
Agency
Issue

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Appendix C - vii

--------------------------------------------------------------------------------

 
 
 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Stockton LLC
Monthly Cold Shutdown Report
 
 
May 2009
 
 
 
Budget Comparison vs Last Month
 
 
 
 
 
Appendix C - viii

--------------------------------------------------------------------------------

 
 
Appendix D to
Asset Management Agreement
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
Contents:
                             
Tab
Title
Report Description
                       
i
Act vs Budg
Budget review - actual vs. budget
     
ii
Production
Ethanol and WDG Production and Delivery
   
iii
Corn
Corn Deliveries and use
     
iv
Avail
Plant Availability
       
v
Cash
Cash receipts and disbursements including balances
 
vi
Major Maint
Major Maintenance Activities
     
vii
Losses
Material Casulty Losses
     
viii
Disputes
Review of Disputes & Claims
     
ix
Permits
Permit and Compliance Activities
     
x
Comparison
Comparison of figures for the current month vs last month
                                                               
Prepared by Plant Manger
 
Jay Holthus
6/10/2009
                 
Reviewed by Manager Representative
   
6/12/2009
 

 
 
 
 
 
 
 
Appendix D

--------------------------------------------------------------------------------

 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Description
Budget
Actual
Variance

 
 
 
 
 
 
 
 
 
 
Appendix D - i

--------------------------------------------------------------------------------

 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Plant Availability
 
 
 
 
 
 
Appendix D - ii

--------------------------------------------------------------------------------

 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Corn Inventory Status and Delivery Schedule
 
Starting Inventory
 
Deliveries
     
Corn Used
 
Ending Inventory

 
 
 
 
 
 
 
Appendix D - iii

--------------------------------------------------------------------------------

 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Plant Availability
 
 
 
 
 
 
 
Appendix D - iv

--------------------------------------------------------------------------------

 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
Cash Receipts and Disbursements
                 
Date
 
Customer/Vendor
Debit
Credit
Balance
5/1/2009
 
Beginning Balance
                                                                               
                                                                               
                                                                               
                 
5/31/2009
 
Ending Balance
     

 
 
 
 
 
 
Appendix D - v

--------------------------------------------------------------------------------

 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Major Maintenance Activities
         
Date
Cost
Remaining Cost
Activity
                                                                               
Total
 $          -
   

 
 
 
 
 
 
 
Appendix D - vi

--------------------------------------------------------------------------------

 
 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Material Casualty Losses
       
Description
Estimated Loss
Insurance Coverage
     
No material casualty losses this month
 

 
 
 
 
 
 
 
 
 
 
Appendix D - vii

--------------------------------------------------------------------------------

 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Disputes
                     
Date
Amount
Contractor
Issue
                                                                               
                                                                               
Total
0
   

 
 
 
 
 
Appendix D - viii

--------------------------------------------------------------------------------

 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
 
Permits
             
Date
Permit Description
Agency
Issue

 
 
 
 
 
 
Appendix D - ix

--------------------------------------------------------------------------------

 
 
 
[paceth_logo.jpg]
Pacific Ethanol Columbia LLC
Monthly Operations Report
 
May 2009
 
 
 
 
Budget Comparison vs Last Month
 
 
 
 
 
 
Appendix D - x

--------------------------------------------------------------------------------

 
 
Appendix E to
Asset Management Agreement
 
[ex1002_appendixe.jpg]
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
PROPOSED EBITDA
     
PECOL 4/1/10 - 4/30/10
     
Description
 Current Period Actual
 
Notes
               
Sales
   
Reflects financials as currently reported in monthly AMA report
   Ethanol Sales
 $  5,456,493
   
   Biodiesel Sales
     
   E85 Sales
     
   Denaturant Sales
     
   RIN Sales
     
   WDG Sales
     1,101,804
   
   Syrup Sales
         270,456
   
   Kornplex Sales
     
   Grain Sales
     
   Freight Handling Fees
     
   Service Revenues
     
   Freight Revenues
             8,204
   
   Other Sales
     
   Intercompany Sales
(189,855)
   
Total Sales
     6,647,103
   
Cost of Goods Sold
     
   Ethanol
     5,812,345
   
   Biodiesel
     
   E85
     
   Denaturant
     
   RINS
     
   WDG COGS
             2,524
   
   Syrup COGS
     
   Kornplex Incremental Costs
     
   Grain
     
   Labor
         192,806
   
   Freight
         490,577
   
   Demurrage
                   30
   
   Supplies
           31,184
   
   Repairs and Maint, Plant
           68,020
   
   Storage
     
   Equipment Rent and Lease Expense
           11,142
   
   Rail Car Rental
     
   Insurance, Property Tax and Other
           25,775
   
   Depreciation
         178,852
   
   Derivative (Gains) Losses
     
   Rail Incentives
(30,300)
   
   Inventory Adjustments
     
   Intercompany
     
Total Cost of Goods Sold
6,782,954
   
   Gross Profit (Loss)
       (135,851)
           

 
 
 
 

--------------------------------------------------------------------------------

 
 
Operating Expenses
     
   Payroll, Bonus and Benefits
     
   Hiring and Training
             4,500
   
   Rent or Lease Expense
     
   Taxes, Permits and Fees
                   86
   
   Insurance
     
   Professional Fees
             3,586
   
   Travel and Auto Expenses
             4,265
   
   Office and Supplies
                 741
   
   Advertising and Promotion
     
   Network, Telephone and Computer
   
   Broker Commissions
     
   Bad Debt Expense
     
   Business Development
     
   Non-Cash Compensation Expense
   
   Depreciation and Amortization
             1,140
   
   Plant Layup&Startup Costs
     
   Donations and Contributions
   
   Intercompany
90,286
   
Total operating expenses
         104,603
           
Net operating income (loss)
       (240,455)
           
Reorganization Costs
         172,107
           
Other income (expense):
     
   Interest Income
     
   Interest Expense
         (11,140)
   
   Interest Derivatives Gain (Loss)
   
   Bank Fees
               (625)
   
   Income Tax Expense
     
   Other Income (Expense)
     
   Amortization of Deferred Finance Fees
(3,046)
   
Total other income (expense)
         (14,812)
           
Non-Controlling Interest VIE
             
Net Income (Loss)
 $    (427,373)
   
Net Income per GL
         427,373
   
Net Income does not equal gl
             
ADJUSTED EBITDA CALCULATION
           
Net Income (Loss)
 $    (427,373)
   
Interest Expense
           11,140
   
Interest Derivatives Gain (Loss)
                    -
   
Income Tax Expense
                    -
   
Depreciation and Amortization COGS
         178,852
   
Depreciation and Amortization SG&A
             1,140
   
Amortization of Deferred Finance Fees
             3,046
 
Capitalized bank fees, etc.
Non-amortizing finance charges
                 625
 
Bank fees, etc.
Other lender related expenses
                    -
 
Professional and advisory fees, plan administration fees, etc.
LCM
                    -
   
Reorganization Adjustments & Other
172,107
 
pre-petition, pre-confirmation expenses, other material non-cash (to be
itemized), etc.
EBITDA (NOT For External Reporting)
$          (60,463)
   

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B


Sample Performance Incentive Fee Calculation


If six-month EBITDA for plant with a 40 million gallon Operating Capacity is $5
million and the plant produced 20 million gallons of ethanol during such period,
the incentive fee would be:


0.03 x ($0.25 - $0.20) x 20 million = $30,000
 
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
Exhibit C


Sample Sale Incentive Fee Calculation




Assume (i) a Facility with an Operating Capacity of 60 million gallons is sold
generating Asset Sale Proceeds of $80 million, (ii) the aggregate Operating
Capacity of all of the Facilities is 200 million gallons, and (iii) the
aggregate outstanding Loans are $80 million.
 
Step 1. Compute Sale Price per Gallon of $0.933333 as follows: Asset Sale
Proceeds of $80 million, less $24 million pro rata portion of the Loans
allocated to the Facility (i.e. 60,000,000/200,000,000 x $80 million) = $56
million.  Divide $56 million by 60 million.
 
Step 2.  Calculate Incentive Fee for each “Tier” as the product of (i) the
excess of the Sale Price per Gallon over applicable tier floor (not to exceed
the Tier ceiling for Tiers II and III), (ii) the Operating Capacity of the
Facility, and (iii) the applicable percentage for such Tier set forth in Section
8.2, as follows:
 
Tier
 
Excess
over Tier
Floor
   
Operating Capacity
(Gallons)
   
Applicable Percentage
   
Incentive 
Fee
 
II - over $.60-$.70
  $ 0.10       60,000,000       0.50 %   $ 30,000  
III -  over $.70-$.80
  $ 0.10       60,000,000       1.00 %   $ 60,000  
IV - over $.80
  $ 0.13333       60,000,000       1.50 %   $ 120,000              
Step 3. Add fee for each tier to obtain total Incentive Fee:
    $ 210,000  




 
B-3

--------------------------------------------------------------------------------